          




Case 2:19-bk-06850-DPC   Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01   Desc
                         Main Document    Page 1 of 44
 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKH FDVH

             2(0 0DQXIDFWXULQJ 19 BBBBB
 'HEWRUQDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBB ,QF BBBBB BBBBB BBBBBB BBBBB BBBBB BBBBB B

 8QLWHG6WDWHV%DQNUXSWF\ &RXUW I RUWKH BBBBBBBBBBBBBBBBBBBBBBB 'LVWULFWRIBBBBBBBB
                                                                                                                $UL]RQD
                                                                                                                 6WDWH
 &DVHQXPEHU ,I NQRZQ              EN'3&
                                      BBBBBBBBBBBBBBBBBBBBBBBBB


                                                                                                                                                                                               &KHFNLIWKLVLVDQ
                                                                                                                                                                                                 DPHQGHGILOLQJ



2IILFLDO)RUP6XP
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       




Part 1:          Summary of Assets


   Schedule A/B: Assets–Real and Personal Property 2IILFLDO)RUP$%

     D 5HDOSURSHUW\
                                                                                                                                                                                                 
                                                                                                                                                                                               BBBBBBBBBBBBBBBB
           &RS\OLQH IURPSchedule A/B

     E 7RWDOSHUVRQDOSURSHUW\                                                                                                                                                              
                                                                                                                                                                                               BBBBBBBBBBBBBBBB
           &RS\OLQH$ IURPSchedule A/B

     F7RWDORIDOOSURSHUW\                                                                                                                                                                  
                                                                                                                                                                                               BBBBBBBBBBBBBBBB
           &RS\OLQH IURPSchedule A/B




Part 2:          Summary of Liabilities




   Schedule D: Creditors Who Have Claims Secured by Property 2IILFLDO)RUP'
     &RS\ WKHWRWDOGROODUDPRXQWOLVWHGLQ&ROXPQ$ Amount of claim, IURPOLQH RI Schedule D
                                                                                                                                                                                                 
                                                                                                                                                                                               BBBBBBBBBBBBBBBB


   Schedule E/F: Creditors Who Have Unsecured Claims 2IILFLDO)RUP()

     D 7RWDOFODLP DP RXQWVRISULRULW\XQVHFXUHGFODLP V
                                                                                                                                                                                                 
                                                                                                                                                                                               BBBBBBBBBBBBBBBB
           &RS\WKHWRWDO FODLPVIURP3DUW IURPOLQHD RISchedule E/F 

     E   7RWDODP RXQWRIFODLPVRIQRQSULRULW\DP RXQWRIXQVHFXUHGFODLPV
           &RS\WKHWRWDO RIWKHDPRXQWRIFODLPVIURP3DUW IURPOLQHE RISchedule E/F                                              
                                                                                                                                                                                             BBBBBBBBBBBBBBBB


   7RWDOOLDELOLWLHV
     /LQHVDE
                                                                                                                                                                                            BB




             Case 2:19-bk-06850-DPC                                          Doc 13                Filed 06/17/19                        Entered 06/17/19 14:46:01                                 Desc
 2IILFLDO)RUP6XP                                                 Main Document                Page 2 of 44
                                                            6XP P DU\RI$VVHWVDQG/LDELOLWLHVIRU1RQ,QGLYLGXDOV                                                                                SDJH
  )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

                2(0 0DQXIDFWXULQJ 19 ,QF
  'HEWRUQDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                             $UL]RQD
  8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKHBBBBBBBBBBBBBBBBBBBBBBB 'LVWULFWRIBBBBBBBB
                                                                              6WDWH 
                           EN'3&
  &DVHQXPEHU ,INQRZQ  BBBBBBBBBBBBBBBBBBBBBBBBB                                                                                 &KHFNLIWKLVLVDQ
                                                                                                                                          DPHQGHGILOLQJ


2IILFLDO)RUP$%
Schedule A/B: Assets — Real and Personal Property                                                                                                   

'LVFORVHDOOSURSHUW\UHDODQGSHUVRQDOZKLFKWKHGHEWRURZQVRULQZKLFKWKHGHEWRUKDVDQ\RWKHUOHJDOHTXLWDEOHRUIXWXUHLQWHUHVW,QFOXGH
DOOSURSHUW\LQZKLFKWKHGHEWRUKROGVULJKWVDQGSRZHUVH[HUFLVDEOHIRUWKHGHEWRU VRZQEHQHILW$OVRLQFOXGHDVVHWVDQGSURSHUWLHVZKLFKKDYH
QRERRNYDOXHVXFKDVIXOO\GHSUHFLDWHGDVVHWVRUDVVHWVWKDWZHUHQRWFDSLWDOL]HG,Q6FKHGXOH$%OLVWDQ\H[HFXWRU\FRQWUDFWVRUXQH[SLUHG
OHDVHV$OVROLVWWKHPRQ Schedule G: Executory Contracts and Unexpired Leases 2IILFLDO)RUP* 
%HDVFRPSOHWHDQGDFFXUDWHDVSRVVLEOH,IPRUHVSDFHLVQHHGHGDWWDFKDVHSDUDWHVKHHWWRWKLVIRUP$WWKHWRSRIDQ\SDJHVDGGHGZULWH
WKHGHEWRU¶VQDPHDQGFDVHQXPEHU LINQRZQ $OVRLGHQWLI\WKHIRUPDQGOLQHQXPEHUWRZKLFKWKHDGGLWLRQDOLQIRUPDWLRQDSSOLHV,IDQ
DGGLWLRQDOVKHHWLVDWWDFKHGLQFOXGHWKHDPRXQWVIURPWKHDWWDFKPHQWLQWKHWRWDOIRUWKHSHUWLQHQWSDUW


)RU3DUWWKURXJK3DUWOLVWHDFKDVVHWXQGHUWKHDSSURSULDWHFDWHJRU\RUDWWDFKVHSDUDWHVXSSRUWLQJVFKHGXOHVVXFKDVDIL[HGDVVHW
VFKHGXOHRUGHSUHFLDWLRQVFKHGXOHWKDWJLYHVWKHGHWDLOVIRUHDFKDVVHWLQDSDUWLFXODUFDWHJRU\/LVWHDFKDVVHWRQO\RQFH,QYDOXLQJWKH
GHEWRU¶VLQWHUHVWGRQRWGHGXFWWKHYDOXHRIVHFXUHGFODLPV6HHWKHLQVWUXFWLRQVWRXQGHUVWDQGWKHWHUPVXVHGLQWKLVIRUP


Part 1:     Cash and cash equivalents

 'RHVWKHGHEWRUKDYHDQ\FDVKRUFDVKHTXLYDOHQWV"

         1R *RWR3DUW
   
   ✔     <HV)LOOLQWKHLQIRUPDWLRQEHORZ

    $OOFDVKRUFDVKHTXLYDOHQWVRZQHGRUFRQWUROOHGE\WKHGHEWRU                                                                  &XUUHQWYDOXHRIGHEWRU¶V
                                                                                                                                    LQWHUHVW

 &DVKRQKDQG                                                                                                                      
                                                                                                                                   BBBBBBBBBBBBBBBBBBBBBB

 &KHFNLQJVDYLQJVPRQH\PDUNHWRUILQDQFLDOEURNHUDJHDFFRXQWV(Identify all)

   1DPHRILQVWLWXWLRQ EDQNRUEURNHUDJHILUP                7\SHRIDFFRXQW                 /DVWGLJLWVRIDFFRXQWQXPEHU
         :HOOV )DUJR %DQN $V RI 
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB  &KHFNLQJ
                                                           BBBBBBBBBBBBBBBBBBBBBB                                
                                                                                                BBBBBBBBBBBBBBBB             
                                                                                                                                   BBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBBBBBBBBB           BBBBBBBBBBBBBBBBBBBBBB
            $VRI 
 2WKHUFDVKHTXLYDOHQWV(Identify all)
         1RQH
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        
                                                                                                                                   BBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                      BBBBBBBBBBBBBBBBBBBBBB

 7RWDORI3DUW
                                                                                                                                    
                                                                                                                                   BBBBBBBBBBBBBBBBBBBBBB
   $GGOLQHVWKURXJK LQFOXGLQJDPRXQWVRQDQ\DGGLWLRQDOVKHHWV &RS\WKHWRWDOWROLQH



Part 2:     Deposits and prepayments

 'RHVWKHGHEWRUKDYHDQ\GHSRVLWVRUSUHSD\PHQWV"

   
   ✔     1R *RWR3DUW
         <HV)LOOLQWKHLQIRUPDWLRQEHORZ
                                                                                                                                     &XUUHQWYDOXHRI
                                                                                                                                     GHEWRU¶VLQWHUHVW
 'HSRVLWVLQFOXGLQJVHFXULW\GHSRVLWVDQGXWLOLW\GHSRVLWV

   'HVFULSWLRQLQFOXGLQJQDPHRIKROGHURIGHSRVLW
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    
                                                                                                                                    BBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    
                                                                                                                                    BBBBBBBBBBBBBBBBBBBBBBB


           Case 2:19-bk-06850-DPC
2IILFLDO)RUP$%
                                                       Doc6FKHGXOH$%$VVHWV5HDODQG3HUVRQDO3URSHUW\
                                                           13 Filed 06/17/19 Entered 06/17/19 14:46:01                                     Desc
                                                                                                                                              SDJH
                                                       Main Document           Page 3 of 44
'HEWRU       2(0 0DQXIDFWXULQJ 19 ,QF
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                  EN'3&
                                                                                                  &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1DPH




 3UHSD\PHQWVLQFOXGLQJSUHSD\PHQWVRQH[HFXWRU\FRQWUDFWVOHDVHVLQVXUDQFHWD[HVDQGUHQW
   'HVFULSWLRQLQFOXGLQJQDPHRIKROGHURISUHSD\PHQW
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    
                                                                                                                                     BBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    
                                                                                                                                     BBBBBBBBBBBBBBBBBBBBBBB

 7RWDORI3DUW
                                                                                                                                     
                                                                                                                                    BBBBBBBBBBBBBBBBBBBBBB
   $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH



Part 3:    Accounts receivable

 'RHVWKHGHEWRUKDYHDQ\DFFRXQWVUHFHLYDEOH"

    1R *RWR3DUW
    
    ✔ <HV)LOOLQWKHLQIRUPDWLRQEHORZ
                                                                                                                                     &XUUHQWYDOXHRIGHEWRU¶V
                                                                                                                                     LQWHUHVW
 $FFRXQWVUHFHLYDEOH

                                 
    D GD\VROGRUOHVV BBBBBBBBBBBBBBBBBBBBBBBBBBBB     
                                                              ± BBBBBBBBBBBBBBBBBBBBBBBBBBB           Î                  
                                                                                                                                    BBBBBBBBBBBBBBBBBBBBBB
                                IDFHDPRXQW                   GRXEWIXORUXQFROOHFWLEOHDFFRXQWV

    E 2YHUGD\VROG        
                                 BBBBBBBBBBBBBBBBBBBBBBBBBBB     
                                                               ± BBBBBBBBBBBBBBBBBBBBBBBBBBB          Î                  
                                                                                                                                    BBBBBBBBBBBBBBBBBBBBBB
                                  IDFHDPRXQW                  GRXEWIXORUXQFROOHFWLEOHDFFRXQWV


 7RWDORI3DUW                                                                                                                  
                                                                                                                                    BBBBBBBBBBBBBBBBBBBBBB
    &XUUHQWYDOXHRQOLQHVDE OLQH&RS\WKHWRWDOWROLQH


Part 4:    Investments

 'RHVWKHGHEWRURZQDQ\LQYHVWPHQWV"
    
    ✔ 1R *RWR3DUW
    <HV)LOOLQWKHLQIRUPDWLRQEHORZ
                                                                                                          9DOXDWLRQPHWKRG          &XUUHQWYDOXHRIGHEWRU¶V
                                                                                                          XVHGIRUFXUUHQWYDOXH    LQWHUHVW

 0XWXDOIXQGVRUSXEOLFO\WUDGHGVWRFNVQRWLQFOXGHGLQ3DUW
   1DPHRIIXQGRUVWRFN
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                BBBBBBBBBBBBBBBBBBBBB    BBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                BBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBB



 1RQSXEOLFO\WUDGHGVWRFNDQGLQWHUHVWVLQLQFRUSRUDWHGDQGXQLQFRUSRUDWHGEXVLQHVVHV
    LQFOXGLQJDQ\LQWHUHVWLQDQ//&SDUWQHUVKLSRUMRLQWYHQWXUH

   1DPHRIHQWLW\                                                                  RIRZQHUVKLS
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBB           BBBBBBBBBBBBBBBBBBBBB    BBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBB           BBBBBBBBBBBBBBBBBBBBB    BBBBBBBBBBBBBBBBBBBBBBBB

 *RYHUQPHQWERQGVFRUSRUDWHERQGVDQGRWKHUQHJRWLDEOHDQGQRQQHJRWLDEOH
    LQVWUXPHQWVQRWLQFOXGHGLQ3DUW
 'HVFULEH
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                 BBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                 BBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBBBBBBBB



 7RWDORI3DUW
                                                                                                                                    BBBBBBBBBBBBBBBBBBBBBB
    $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH


           Case 2:19-bk-06850-DPC                         Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                    Desc
2IILFLDO)RUP$%                                        6FKHGXOH$%$VVHWV5HDODQG3HUVRQDO3URSHUW\                                   SDJH
                                                          Main  Document          Page 4 of 44
'HEWRU         2(0 0DQXIDFWXULQJ 19 ,QF
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                EN'3&
                                                                                             &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 1DPH




Part 5:     Inventory, excluding agriculture assets

 'RHVWKHGHEWRURZQDQ\LQYHQWRU\ H[FOXGLQJDJULFXOWXUHDVVHWV "
    
    ✔ 1R *RWR3DUW
    <HV)LOOLQWKHLQIRUPDWLRQEHORZ
      *HQHUDOGHVFULSWLRQ                          'DWHRIWKHODVW    1HWERRNYDOXHRI       9DOXDWLRQPHWKRGXVHG         &XUUHQWYDOXHRI
                                                    SK\VLFDOLQYHQWRU\   GHEWRU VLQWHUHVW      IRUFXUUHQWYDOXH             GHEWRU¶VLQWHUHVW
                                                                          :KHUHDYDLODEOH 
 5DZPDWHULDOV
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBB                                                            BBBBBBBBBBBBBBBBBBBBBB
                                                     00''<<<<
                                                                         BBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 :RUNLQSURJUHVV
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBB                                                             BBBBBBBBBBBBBBBBBBBBBB
                                                    00''<<<<
                                                                         BBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 )LQLVKHGJRRGVLQFOXGLQJJRRGVKHOGIRUUHVDOH
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBB                                                             BBBBBBBBBBBBBBBBBBBBBB
                                                    00''<<<<
                                                                         BBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 2WKHULQYHQWRU\RUVXSSOLHV
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBB                                                             BBBBBBBBBBBBBBBBBBBBBB
                                                    00''<<<<
                                                                         BBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB


 7RWDORI3DUW                                                                                                            BBBBBBBBBBBBBBBBBBBBBB
    $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH

 ,VDQ\RIWKHSURSHUW\OLVWHGLQ3DUWSHULVKDEOH"
         1R
         <HV
 +DVDQ\RIWKHSURSHUW\OLVWHGLQ3DUWEHHQSXUFKDVHGZLWKLQGD\VEHIRUHWKHEDQNUXSWF\ZDVILOHG"

         1R
         <HV %RRNYDOXHBBBBBBBBBBBBBBB9DOXDWLRQPHWKRGBBBBBBBBBBBBBBBBBBBB&XUUHQWYDOXHBBBBBBBBBBBBBB
 +DVDQ\RIWKHSURSHUW\OLVWHGLQ3DUWEHHQDSSUDLVHGE\DSURIHVVLRQDOZLWKLQWKHODVW\HDU"
         1R
         <HV

Part 6:     Farming and fishing-related assets (other than titled motor vehicles and land)

 'RHVWKHGHEWRURZQRUOHDVHDQ\IDUPLQJDQGILVKLQJUHODWHGDVVHWV RWKHUWKDQWLWOHGPRWRUYHKLFOHVDQGODQG "
    
    ✔
      1R *RWR3DUW

    <HV)LOOLQWKHLQIRUPDWLRQEHORZ
      *HQHUDOGHVFULSWLRQ                                                  1HWERRNYDOXHRI    9DOXDWLRQPHWKRGXVHG        &XUUHQWYDOXHRIGHEWRU¶V
                                                                            GHEWRU VLQWHUHVW   IRUFXUUHQWYDOXH            LQWHUHVW
                                                                             :KHUHDYDLODEOH 
 &URSV²HLWKHUSODQWHGRUKDUYHVWHG
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 )DUPDQLPDOVExamples/LYHVWRFNSRXOWU\IDUPUDLVHGILVK
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 )DUPPDFKLQHU\DQGHTXLSPHQW 2WKHUWKDQWLWOHGPRWRUYHKLFOHV
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 )DUPDQGILVKLQJVXSSOLHVFKHPLFDOVDQGIHHG
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 2WKHUIDUPLQJDQGILVKLQJUHODWHGSURSHUW\QRWDOUHDG\OLVWHGLQ3DUW
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

           Case 2:19-bk-06850-DPC                    Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                    Desc
2IILFLDO)RUP$%                                   6FKHGXOH$%$VVHWV5HDODQG3HUVRQDO3URSHUW\                                   SDJH
                                                     Main  Document          Page 5 of 44
'HEWRU        2(0 0DQXIDFWXULQJ 19 ,QF
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                  EN'3&
                                                                                               &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1DPH




 7RWDORI3DUW
                                                                                                                                 BBBBBBBBBBBBBBBBBBBBBB
    $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH

 ,VWKHGHEWRUDPHPEHURIDQDJULFXOWXUDOFRRSHUDWLYH"

     1R
     <HV,VDQ\RIWKHGHEWRU¶VSURSHUW\VWRUHGDWWKHFRRSHUDWLYH"
       1R
       <HV
 +DVDQ\RIWKHSURSHUW\OLVWHGLQ3DUWEHHQSXUFKDVHGZLWKLQGD\VEHIRUHWKHEDQNUXSWF\ZDVILOHG"

     1R
     <HV%RRNYDOXHBBBBBBBBBBBBBBB9DOXDWLRQPHWKRGBBBBBBBBBBBBBBBBBBBB&XUUHQWYDOXHBBBBBBBBBBBBBBBB
 ,VDGHSUHFLDWLRQVFKHGXOHDYDLODEOHIRUDQ\RIWKHSURSHUW\OLVWHGLQ3DUW"

     1R
     <HV
 +DVDQ\RIWKHSURSHUW\OLVWHGLQ3DUWEHHQDSSUDLVHGE\DSURIHVVLRQDOZLWKLQWKHODVW\HDU"

    1R
    <HV

Part 7:    Office furniture, fixtures, and equipment; and collectibles

 'RHVWKHGHEWRURZQRUOHDVHDQ\RIILFHIXUQLWXUHIL[WXUHVHTXLSPHQWRUFROOHFWLEOHV"

    
    ✔ 1R *RWR3DUW
    <HV)LOOLQWKHLQIRUPDWLRQEHORZ

   *HQHUDOGHVFULSWLRQ                                                       1HWERRNYDOXHRI     9DOXDWLRQPHWKRG            &XUUHQWYDOXHRIGHEWRU¶V
                                                                              GHEWRU VLQWHUHVW    XVHGIRUFXUUHQWYDOXH      LQWHUHVW
                                                                               :KHUHDYDLODEOH 

 2IILFHIXUQLWXUH
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 2IILFHIL[WXUHV

   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 2IILFHHTXLSPHQWLQFOXGLQJDOOFRPSXWHUHTXLSPHQWDQG
    FRPPXQLFDWLRQV\VWHPVHTXLSPHQWDQGVRIWZDUH
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB

 &ROOHFWLEOHVExamples:$QWLTXHVDQGILJXULQHVSDLQWLQJVSULQWVRURWKHU
    DUWZRUNERRNVSLFWXUHVRURWKHUDUWREMHFWVFKLQDDQGFU\VWDOVWDPSFRLQ
    RUEDVHEDOOFDUGFROOHFWLRQVRWKHUFROOHFWLRQVPHPRUDELOLDRUFROOHFWLEOHV
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBB

 7RWDORI3DUW
                                                                                                                                BBBBBBBBBBBBBBBBBBBBBB
    $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH

 ,VDGHSUHFLDWLRQVFKHGXOHDYDLODEOHIRUDQ\RIWKHSURSHUW\OLVWHGLQ3DUW"

    1R
    <HV
 +DVDQ\RIWKHSURSHUW\OLVWHGLQ3DUWEHHQDSSUDLVHGE\DSURIHVVLRQDOZLWKLQWKHODVW\HDU"

    1R
    <HV
           Case 2:19-bk-06850-DPC                     Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                     Desc
2IILFLDO)RUP$%                                    6FKHGXOH$%$VVHWV5HDODQG3HUVRQDO3URSHUW\                                    SDJH
                                                      Main  Document          Page 6 of 44
 'HEWRU          2(0 0DQXIDFWXULQJ 19 ,QF
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                  EN'3&
                                                                                              &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1DPH




Part 8:     Machinery, equipment, and vehicles

 'RHVWKHGHEWRURZQRUOHDVHDQ\PDFKLQHU\HTXLSPHQWRUYHKLFOHV"

     1R *RWR3DUW
     
     ✔ <HV)LOOLQWKHLQIRUPDWLRQEHORZ


    *HQHUDOGHVFULSWLRQ                                                     1HWERRNYDOXHRI      9DOXDWLRQPHWKRGXVHG        &XUUHQWYDOXHRI
                                                                             GHEWRU VLQWHUHVW     IRUFXUUHQWYDOXH            GHEWRU¶VLQWHUHVW
    ,QFOXGH\HDUPDNHPRGHODQGLGHQWLILFDWLRQQXPEHUV LH9,1
                                                                             :KHUHDYDLODEOH 
    +,1RU1QXPEHU


 $XWRPRELOHVYDQVWUXFNVPRWRUF\FOHVWUDLOHUVDQGWLWOHGIDUPYHKLFOHV

         1RQH
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB

    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB

    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB

    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB


 :DWHUFUDIWWUDLOHUVPRWRUVDQGUHODWHGDFFHVVRULHV([DPSOHV%RDWV
    WUDLOHUVPRWRUVIORDWLQJKRPHVSHUVRQDOZDWHUFUDIWDQGILVKLQJYHVVHOV

         1RQH
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB

    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB

 $LUFUDIWDQGDFFHVVRULHV
         1RQH
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB

    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB

 2WKHUPDFKLQHU\IL[WXUHVDQGHTXLSPHQW H[FOXGLQJIDUP
    PDFKLQHU\DQGHTXLSPHQW 

    0ROGLQJ PDFKLQHU\ HTXLSPHQW RQ DWWDFKHG OLVW
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            
                                                                             BBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB         
                                                                                                                                  BBBBBBBBBBBBBBBBBBBBBB


 7RWDORI3DUW
                                                                                                                                   
                                                                                                                                  BBBBBBBBBBBBBBBBBBBBBB
     $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH



 ,VDGHSUHFLDWLRQVFKHGXOHDYDLODEOHIRUDQ\RIWKHSURSHUW\OLVWHGLQ3DUW"
     
     ✔     1R
          <HV

 +DVDQ\RIWKHSURSHUW\OLVWHGLQ3DUWEHHQDSSUDLVHGE\DSURIHVVLRQDOZLWKLQWKHODVW\HDU"
     
     ✔      1R
           <HV




            Case 2:19-bk-06850-DPC                    Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                    Desc
 2IILFLDO)RUP$%                                   6FKHGXOH$%$VVHWV5HDODQG3HUVRQDO3URSHUW\                                   SDJH
                                                      Main  Document          Page 7 of 44
2(00DQXIDFWXULQJ19,QF
(TXLSPHQW/LVW
                                                                               sĂůƵĞ          ƐƚsĂůƵĞ
 ƐƐĞƚ ĂƚĞWƵƌ ^ƚŝĐŬǇη                        WƌŽƉĞƌƚǇĞƐĐƌŝƉƚŝŽŶ         KŶϴͬϭͬϭϳ        KŶϲͬϯͬϭϵ
'ƌŽƵƉ͗DĂĐŚŝŶĞƌǇΘƋƵŝƉŵĞŶƚ
                            WƵƌĐŚĂƐĞĚĨƌŽŵKDDĂŶƵĨĂĐƚƵƌŝŶŐ͕>>
     ϲϱ ϴͬϲͬϮϬϭϳ Z         /ŶũĞĐƚŝŽŶDŽůĚŝŶŐDĂĐŚŝŶĞͲƌďƵƌŐͲϲϲd        ϴϰ͕ϱϬϬ͘ϬϬ
     ϲϲ ϴͬϲͬϮϬϭϳ Z         /ŶũĞĐƚŝŽŶDŽůĚŝŶŐDĂĐŚŝŶĞͲĞDĂŐͲϴϬd       ϯϭ͕ϴϱϬ͘ϬϬ
     ϲϳ ϴͬϲͬϮϬϭϳ Z         /ŶũĞĐƚŝŽŶDŽůĚŝŶŐDĂĐŚŝŶĞͲZhZ'ʹϱϱd         ϯϰ͕ϰϱϬ͘ϬϬ
     ϲϴ ϴͬϲͬϮϬϭϳ Kϭ        /ŶũĞĐƚŝŽŶDŽůĚŝŶŐDĂĐŚŝŶĞͲZhZ'Ͳϭϲϱd        ϲϭ͕ϳϱϬ͘ϬϬ
     ϲϵ ϴͬϲͬϮϬϭϳ KϮ        /ŶũĞĐƚŝŽŶDŽůĚŝŶŐDĂĐŚŝŶĞͲsEKZEͲϭϮϬd      Ϯϵ͕ϮϱϬ͘ϬϬ
     ϳϬ ϴͬϲͬϮϬϭϳ Kϯ        /ŶũĞĐƚŝŽŶDŽůĚŝŶŐDĂĐŚŝŶĞͲsEKZEͲϮϬϬd        ϵ͕ϳϱϬ͘ϬϬ
     ϳϭ ϴͬϲͬϮϬϭϳ EZ        ƌǇĞƌͲ         ϯ͕ϯϭϯ͘ϳϬ
     ϳϮ ϴͬϲͬϮϬϭϳ         ϲϱ ƌǇĞƌͲtŚŝƚůŽĐŬ                      ϱ͕ϴϱϬ͘ϬϬ
     ϳϯ ϴͬϲͬϮϬϭϳ         ϲϲ ƌǇĞƌͲDĂƚƐƵŝ         ϭ͕ϵϱϬ͘ϬϬ
     ϳϰ ϴͬϲͬϮϬϭϳ         ϲϳ ŚŝůůĞƌͲŽŶĂŝƌ         ϵ͕ϳϱϬ͘ϬϬ
     ϳϱ ϴͬϲͬϮϬϭϳ t,         ŚŝůůĞƌͲZĞŵĐŽƌ         ϭ͕ϵϱϬ͘ϬϬ
     ϳϲ ϴͬϲͬϮϬϭϳ t,         ŚŝůůĞƌͲZĞŵĐŽƌ         ϭ͕ϵϱϬ͘ϬϬ
     ϳϳ ϴͬϲͬϮϬϭϳ t,         ŚŝůůĞƌͲZĞŵĐŽƌ         ϭ͕ϵϱϬ͘ϬϬ
     ϳϴ ϴͬϲͬϮϬϭϳ Z         dŚĞƌŵŽůĂƚŽƌͲŽŶĂŝƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϳϵ ϴͬϲͬϮϬϭϳ Z         dŚĞƌŵŽůĂƚŽƌͲŽŶĂŝƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϴϬ ϴͬϲͬϮϬϭϳ         ϳϯ dŚĞƌŵŽůĂƚŽƌͲŽŶĂŝƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϴϭ ϴͬϲͬϮϬϭϳ >>        dŚĞƌŵŽůĂƚŽƌͲŽŶĂŝƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϴϮ ϴͬϲͬϮϬϭϳ >>        dŚĞƌŵŽůĂƚŽƌͲŽŶĂŝƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϴϯ ϴͬϲͬϮϬϭϳ >>        dŚĞƌŵŽůĂƚŽƌͲŽŶĂŝƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϴϰ ϴͬϲͬϮϬϭϳ >>        dŚĞƌŵŽůĂƚŽƌͲŽŶĂŝƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϴϱ ϴͬϲͬϮϬϭϳ >>        dŚĞƌŵŽůĂƚŽƌͲŽŶĂŝƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϴϲ ϴͬϲͬϮϬϭϳ >>        dŚĞƌŵŽůĂƚŽƌͲŽŶĂŝƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϴϳ ϴͬϲͬϮϬϭϳ >>        dŚĞƌŵŽůĂƚŽƌͲƵĚǌĂƌ         ϭ͕ϭϲϴ͘ϳϬ
     ϴϴ ϴͬϲͬϮϬϭϳ Khd        dŽǁĞƌͲŽŶĂŝƌ         ϯ͕ϵϬϬ͘ϬϬ
     ϴϵ ϴͬϲͬϮϬϭϳ EZ        ŝƌĐƵůĂƚŽƌͲWƌŝĐĞ         ϲ͕ϯϳϬ͘ϬϬ
     ϵϬ ϴͬϲͬϮϬϭϳ >>        ,ŽƚZƵŶŶĞƌƚůƌͲDϮŽŶĞ         ϭ͕ϭϳϬ͘ϬϬ
     ϵϭ ϴͬϲͬϮϬϭϳ >>        ,ŽƚZƵŶŶĞƌƚůƌͲDϰŽŶĞ         ϭ͕ϭϳϬ͘ϬϬ
     ϵϮ ϴͬϲͬϮϬϭϳ >>        ,ŽƚZƵŶŶĞƌƚůƌͲDϭϬŽŶĞ         ϭ͕ϭϳϬ͘ϬϬ
     ϵϯ ϴͬϲͬϮϬϭϳ >>        ,ŽƚZƵŶŶĞƌƚůƌͲDϭϭŽŶĞ         ϭ͕ϭϳϬ͘ϬϬ
     ϵϰ ϴͬϲͬϮϬϭϳ >>        ,ŽƚZƵŶŶĞƌƚůƌͲDϭϮŽŶĞ         ϭ͕ϭϳϬ͘ϬϬ
     ϵϱ ϴͬϲͬϮϬϭϳ >>        ,ŽƚZƵŶŶĞƌƚůƌͲD&ƌĂŵĞƐϯ         ϭ͕ϭϳϬ͘ϬϬ
     ϵϲ ϴͬϲͬϮϬϭϳ Z         D^/,ZŽŶƚƌŽůůĞƌͲƉĞǆϱ         ϱ͕ϬϳϬ͘ϬϬ
     ϵϳ ϴͬϲͬϮϬϭϳ Z         D^/,ZŽŶƚƌŽůůĞƌͲsϭϮ>dϴ         ϱ͕ϬϳϬ͘ϬϬ
     ϵϴ ϴͬϲͬϮϬϭϳ Z         D^/,ZŽŶƚƌŽůůĞƌͲsϭϮ>dϭϮ         ϱ͕ϬϳϬ͘ϬϬ
     ϵϵ ϴͬϲͬϮϬϭϳ >>        'ĂŵŵĂĨůƵǆ,ZƚƌͲϲŽŶĞƐ         ϱ͕ϬϳϬ͘ϬϬ
    ϭϬϬ ϴͬϲͬϮϬϭϳ t,         KŝůDŽůĚ,ĞĂƚĞƌͲ         ϵ͕Ϭϰϭ͘ϱϬ
    ϭϬϭ ϴͬϲͬϮϬϭϳ EZ        ,ŽƉƉĞƌ>ŽĂĚĞƌͲƵƚŽůŽĂĚ         ϭ͕ϭϲϯ͘ϱϬ
    ϭϬϮ ϴͬϲͬϮϬϭϳ EZ        ,ŽƉƉĞƌ>ŽĂĚĞƌͲƵƚŽůŽĂĚ         ϭ͕ϭϲϯ͘ϱϬ
    ϭϬϯ ϴͬϲͬϮϬϭϳ EZ        ,ŽƉƉĞƌ>ŽĂĚĞƌͲƵƚŽůŽĂĚ         ϭ͕ϭϲϯ͘ϱϬ
    ϭϬϰ ϴͬϲͬϮϬϭϳ EZ        ,ŽƉƉĞƌ>ŽĂĚĞƌͲƵƚŽůŽĂĚ         ϭ͕ϭϲϯ͘ϱϬ
    ϭϬϱ ϴͬϲͬϮϬϭϳ EZ        'ƌŝŶĚĞƌͲEŝƐƐƵŝ         ϰ͕ϰϴϱ͘ϬϬ
          Case 2:19-bk-06850-DPC         Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01         Desc
                                         Main Document    Page 8 of 44
2(00DQXIDFWXULQJ19,QF
(TXLSPHQW/LVW
                                                                           sĂůƵĞ            ƐƚsĂůƵĞ
ƐƐĞƚ ĂƚĞWƵƌ ^ƚŝĐŬǇη                   WƌŽƉĞƌƚǇĞƐĐƌŝƉƚŝŽŶ           KŶϴͬϭͬϭϳ          KŶϲͬϯͬϭϵ
   ϭϬϲ ϴͬϲͬϮϬϭϳ EZ     'ƌŝŶĚĞƌͲEŝƐƐƵŝ          ϰ͕ϰϴϱ͘ϬϬ
   ϭϬϳ ϴͬϲͬϮϬϭϳ EZ     'ƌŝŶĚĞƌͲŽŶĂŝƌ            ϲϱϬ͘ϬϬ
   ϭϬϴ ϴͬϲͬϮϬϭϳ EZ     'ƌŝŶĚĞƌͲ&ŽƌĞŵŽƐƚ            ϲϱϬ͘ϬϬ
   ϭϬϵ ϴͬϲͬϮϬϭϳ Z      ,ĞƉĂ'ůŽǀĞŽǆͲ&ůĂŶĚĞƌƐ          ϵ͕ϳϱϬ͘ϬϬ
   ϭϭϬ ϴͬϲͬϮϬϭϳ EZ     ƌŝĚŐĞƌĂŶĞͲϮdŽŶ          ϲ͕ϯϳϬ͘ϬϬ
   ϭϭϭ ϴͬϲͬϮϬϭϳ EZ     ϭd,ŽŝƐƚͲWΘ,            ϵϬϵ͘ϵϰ
   ϭϭϮ ϴͬϲͬϮϬϭϳ t,      'ZKE^t                                          ϯ͕ϴϯϱ͘ϬϬ
   ϭϭϯ ϴͬϲͬϮϬϭϳ t,      'ZKE^t                                          ϯ͕ϴϯϱ͘ϬϬ
   ϭϭϰ ϴͬϲͬϮϬϭϳ t,      &KZ<>/&d                                             ϭϮ͕ϵϵϯ͘ϱϬ
   ϭϭϱ ϴͬϲͬϮϬϭϳ Z      dK>>d/KEEdZ                                 ϰ͕ϱϱϬ͘ϬϬ
   ϭϭϲ ϴͬϲͬϮϬϭϳ     ϭϬϬ h>dZ^KE/t>Z                                      ϱ͕ϵϴϬ͘ϬϬ
   ϭϭϳ ϴͬϲͬϮϬϭϳ     ϭϬϬ h>dZ^KE/t>Z                                      ϱ͕ϵϴϬ͘ϬϬ
   ϭϭϴ ϴͬϲͬϮϬϭϳ     ϭϬϬ h>dZ^KE/t>Z                                      ϱ͕ϵϴϬ͘ϬϬ
   ϭϭϵ ϴͬϲͬϮϬϭϳ     ϭϬϬ h>dZ^KE/t>Z                                      ϱ͕ϵϴϬ͘ϬϬ
   ϭϮϬ ϴͬϲͬϮϬϭϳ     ϭϬϭ 'Z/E/E'&/ydhZ^                                              Ͳ
   ϭϮϭ ϴͬϲͬϮϬϭϳ     ϭϱϬ KWd/>KDWZdKZ^                                  ϭϴ͕ϴϱϬ͘ϬϬ
   ϭϮϮ ϴͬϲͬϮϬϭϳ     ϭϱϭ KWd/>KDWZdKZ^                                    ϳ͕ϳϯϱ͘ϬϬ
   ϭϮϯ ϴͬϲͬϮϬϭϳ EZ     Yh/Ez/ZZzZ                                       ϯ͕Ϯϭϯ͘ϲϬ
     ϭ ϴͬϲͬϮϬϭϳ       Ϯ D^ŝŶŬĞƌͲŚĂƌŵŝůůĞƐͲZŽďŽĨŽƌŵϮϬ        Ϯϱ͕ϯϱϬ͘ϬϬ
     Ϯ ϴͬϲͬϮϬϭϳ       ϯ D^ŝŶŬĞƌͲŚĂƌŵŝůůĞƐͲZŽďŽĨŽƌŵϮϬ        Ϯϱ͕ϯϱϬ͘ϬϬ
     ϯ ϴͬϲͬϮϬϭϳ       ϭ D^ŝŶŬĞƌͲŚĂƌŵŝůůĞƐͲZŽďŽĨŽƌŵϮϮ        Ϯϱ͕ϯϱϬ͘ϬϬ
     ϰ ϴͬϲͬϮϬϭϳ       ϰ DtŝƌĞͲŚĂƌŵŝůůĞƐͲZŽďŽĨŝůϮϰϬ      ϭϭϭ͕ϭϱϬ͘ϬϬ
     ϱ ϴͬϲͬϮϬϭϳ       ϱ DtŝƌĞͲŚĂƌŵŝůůĞƐͲZŽďŽĨŝůϰϬϬ        Ϯϳ͕ϵϱϬ͘ϬϬ
     ϲ ϴͬϲͬϮϬϭϳ       ϲ DƌŝůůͲ:^DͲͲϮϬ        ϭϴ͕ϴϱϬ͘ϬϬ
     ϳ ϴͬϲͬϮϬϭϳ       ϳ ůĞĐƚƌŽĚĞƌŝůůͲtĞƐƚŚŽĨĨ          ϭ͕ϲϮϱ͘ϬϬ
     ϴ ϴͬϲͬϮϬϭϳ       ϴ ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌͲDŝƚƐƵŝͲϮϬϬD,        ϭϭ͕ϳϬϬ͘ϬϬ
     ϵ ϴͬϲͬϮϬϭϳ       ϵ ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌͲDŝƚƐƵŝͲϮϬϬD,        ϭϭ͕ϳϬϬ͘ϬϬ
    ϭϬ ϴͬϲͬϮϬϭϳ      ϭϬ ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌͲDŝƚƐƵŝͲϮϬϬD,        ϭϭ͕ϳϬϬ͘ϬϬ
    ϭϭ ϴͬϲͬϮϬϭϳ      ϭϭ ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌͲDŝƚƐƵŝͲϮϬϬD          ϵ͕Ϭϯϱ͘ϬϬ
    ϭϮ ϴͬϲͬϮϬϭϳ t,      ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌͲDŝƚƐƵŝͲϮϬϬ,        ϭϭ͕ϳϬϬ͘ϬϬ
    ϭϯ ϴͬϲͬϮϬϭϳ      ϭϯ ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌͲKŬĂŵŽƚŽͲϭϲϯϮ        ϭϴ͕ϭϯϱ͘ϬϬ
    ϭϰ ϴͬϲͬϮϬϭϳ t,      ƌŽǁŶΘ^ŚĂƌƉĞ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌ                         ϯ͕ϴϯϱ͘ϬϬ
    ϭϱ ϴͬϲͬϮϬϭϳ t,      <ĞŶƚ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌ                                   ϯ͕ϴϯϱ͘ϬϬ
    ϭϲ ϴͬϲͬϮϬϭϳ t,      <ĞŶƚ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌ                                   ϯ͕ϴϯϱ͘ϬϬ
    ϭϳ ϴͬϲͬϮϬϭϳ t,      DŝƚƐƵŝ^ƵƌĨĂĐĞ'ƌŝŶĚĞƌ                               ϭϭ͕ϳϬϬ͘ϬϬ
    ϭϴ ϴͬϲͬϮϬϭϳ t,      ǇůŝŶĚƌŝĐĂů'ƌŝŶĚĞƌͲĞĚdƌƵ          ϰ͕ϱϱϬ͘ϬϬ
    ϭϵ ϴͬϲͬϮϬϭϳ      ϭϱ ^ŝŶŐůĞ>ŝƉƵƚƚĞƌͲĞĐŬĞůͲ^Kϭϲϱ          ϯ͕ϴϯϱ͘ϬϬ
    ϮϬ ϴͬϲͬϮϬϭϳ      ϭϲ WƌĞĐŝƐŝŽŶ>ĂƚŚĞͲ,ĂƌĚŝŶŐĞͲ,>s,        ϭϲ͕ϮϱϬ͘ϬϬ
    Ϯϭ ϴͬϲͬϮϬϭϳ      ϭϳ sĞƌƚŝĐĂůDŝůůͲƌŝĚŐĞƉŽƌƚ          ϲ͕ϰϯϱ͘ϬϬ
    ϮϮ ϴͬϲͬϮϬϭϳ t,      sĞƌƚŝĐĂůDŝůůͲƌŝĚŐĞƉŽƌƚ          ϲ͕ϰϯϱ͘ϬϬ
    Ϯϯ ϴͬϲͬϮϬϭϳ t,      sĞƌƚŝĐĂůDŝůůͲƌŝĚŐĞƉŽƌƚ          ϲ͕ϰϯϱ͘ϬϬ
    Ϯϰ ϴͬϲͬϮϬϭϳ t,      sĞƌƚŝĐĂůDŝůůͲƌŝĚŐĞƉŽƌƚ          ϲ͕ϰϯϱ͘ϬϬ
    Ϯϱ ϴͬϲͬϮϬϭϳ      ϮϮ sĞƌƚŝĐĂůDĂĐŚŝŶŝŶŐĞŶƚĞƌͲ,ĂĂƐͲs&Ϭ        ϰϳ͕ϵϳϬ͘ϬϬ
         Case 2:19-bk-06850-DPC         Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01        Desc
                                        Main Document    Page 9 of 44
2(00DQXIDFWXULQJ19,QF
(TXLSPHQW/LVW
                                                                            sĂůƵĞ          ƐƚsĂůƵĞ
ƐƐĞƚ ĂƚĞWƵƌ ^ƚŝĐŬǇη                        WƌŽƉĞƌƚǇĞƐĐƌŝƉƚŝŽŶ       KŶϴͬϭͬϭϳ        KŶϲͬϯͬϭϵ
    Ϯϲ ϴͬϲͬϮϬϭϳ      Ϯϯ   sĞƌƚŝĐĂůDĂĐŚŝŶŝŶŐĞŶƚĞƌͲ,ĂĂƐͲdDͲϭ      ϯϬ͕ϱϱϬ͘ϬϬ
    Ϯϳ ϴͬϲͬϮϬϭϳ      Ϯϭ   sĞƌƚŝĐĂůDĂĐŚŝŶŝŶŐĞŶƚĞƌͲ,ĂĂƐs&Ϯ               ϰϲ͕ϵϵϱ͘ϬϬ
    Ϯϴ ϴͬϲͬϮϬϭϳ           sĞƌƚŝĐĂůDĂĐŚŝŶŝŶŐĞŶƚĞƌͲ,ĂĂƐs&Ϯ;EĞǁͿ         ϱϬ͕ϳϬϬ͘ϬϬ
    Ϯϵ ϴͬϲͬϮϬϭϳ      Ϯϰ   ƵƐƚŽůůĞĐƚŽƌͲdŽƌŝƚͲs^ϭϮϬϬ        Ϯ͕ϰϬϱ͘ϬϬ
    ϯϬ ϴͬϲͬϮϬϭϳ t,        ƵƐƚŽůůĞĐƚŽƌͲdŽƌŝƚͲϮϬϬϬ        ϭ͕Ϯϲϳ͘ϱϬ
    ϯϭ ϴͬϲͬϮϬϭϳ t,        ƵƐƚŽůůĞĐƚŽƌͲdŽƌŝƚͲϮϬϬϬ        ϭ͕Ϯϲϳ͘ϱϬ
    ϯϮ ϴͬϲͬϮϬϭϳ      Ϯϳ   ƵƐƚŽůůĞĐƚŽƌͲdŽƌŝƚͲϲϰ          ϴϰϱ͘ϬϬ
    ϯϯ ϴͬϲͬϮϬϭϳ      Ϯϴ   ƵƐƚŽůůĞĐƚŽƌͲdŽƌŝƚͲϲϰ          ϴϰϱ͘ϬϬ
    ϯϰ ϴͬϲͬϮϬϭϳ      Ϯϴ   ƵƐƚŽůůĞĐƚŽƌͲdŽƌŝƚͲϲϰ          ϴϰϱ͘ϬϬ
    ϯϱ ϴͬϲͬϮϬϭϳ EZ       DĂĐŚŝŶĞsŝƐĞͲ<ƵƌƚͲϲŝŶĐŚͬďĂƐĞ          ϲϯϬ͘ϱϬ
    ϯϲ ϴͬϲͬϮϬϭϳ EZ       DĂĐŚŝŶĞsŝƐĞͲ<ƵƌƚͲϲŝŶĐŚͬďĂƐĞ          ϲϯϬ͘ϱϬ
    ϯϳ ϴͬϲͬϮϬϭϳ EZ       DĂĐŚŝŶĞsŝƐĞͲ<ƵƌƚͲϲŝŶĐŚͬďĂƐĞ          ϲϯϬ͘ϱϬ
    ϯϴ ϴͬϲͬϮϬϭϳ EZ       DĂĐŚŝŶĞsŝƐĞͲ<ƵƌƚͲϲŝŶĐŚ          ϲϯϬ͘ϱϬ
    ϯϵ ϴͬϲͬϮϬϭϳ EZ       DĂĐŚŝŶĞsŝƐĞͲ<ƵƌƚͲϲŝŶĐŚ          ϲϯϬ͘ϱϬ
    ϰϬ ϴͬϲͬϮϬϭϳ EZ       DĂĐŚŝŶĞsŝƐĞͲ<ƵƌƚͲϲŝŶĐŚ          ϲϯϬ͘ϱϬ
    ϰϭ ϴͬϲͬϮϬϭϳ t,        'ĞĂƌĞĚ,ĞĂĚƌŝůůͲ^ŽůďĞƌŐĂͲϮϰŝŶĐŚ        ϰ͕ϴϳϱ͘ϬϬ
    ϰϮ ϴͬϲͬϮϬϭϳ EZ       ZŽƚĂƌǇdĂďůĞͲdƌŽǇŬĞ        ϯ͕ϯϬϴ͘ϱϬ
    ϰϯ ϴͬϲͬϮϬϭϳ EZ       ZŽƚĂƌǇdĂďůĞͲdƌŽǇŬĞ        ϯ͕ϯϬϴ͘ϱϬ
    ϰϰ ϴͬϲͬϮϬϭϳ t,        WĂŶƚŽŐƌĂƉŚͲ'ŽƌƚŽŶ        Ϯ͕ϵϮϱ͘ϬϬ
    ϰϱ ϴͬϲͬϮϬϭϳ Khd       &ƌĂŵĞ        ϯ͕ϭϴϱ͘ϬϬ
    ϰϲ ϴͬϲͬϮϬϭϳ Khd       &ƌĂŵĞͲĂƵůĚǁĞůů        ϭ͕Ϯϵϴ͘ϳϬ
    ϰϳ ϴͬϲͬϮϬϭϳ Z        ƌŝĚŐĞƌĂŶĞ        ϲ͕ϯϳϬ͘ϬϬ
    ϰϴ ϴͬϲͬϮϬϭϳ EZ       ƌŝĚŐĞƌĂŶĞ        ϲ͕ϯϳϬ͘ϬϬ
    ϰϵ ϴͬϲͬϮϬϭϳ Z        ϭͬϮdŽŶͲĞŵĂŐ          ϴϰϱ͘ϬϬ
    ϱϬ ϴͬϲͬϮϬϭϳ >>       Ϯd,ŽŝƐƚͲŽĨĨŝŶŐ        Ϯ͕ϱϲϳ͘ϱϬ
    ϱϭ ϴͬϲͬϮϬϭϳ >>       Ϯd,ŽŝƐƚͲ>ǇŶǆ        Ϯ͕ϱϲϳ͘ϱϬ
    ϱϮ ϴͬϲͬϮϬϭϳ >>       Ϯd,ŽŝƐƚͲ>ǇŶǆ        Ϯ͕ϱϲϳ͘ϱϬ
    ϱϯ ϴͬϲͬϮϬϭϳ >>       ϯd,ŽŝƐƚͲŽĨĨŝŶŐ        Ϯ͕ϲϬϬ͘ϬϬ
    ϱϰ ϴͬϲͬϮϬϭϳ      ϰϴ   >ĂƐĞƌtĞůĚĞƌͲ>ĂƐĞƌƐƚĂƌ      Ϯϱ͕ϴϳϬ͘ϬϬ
    ϱϱ ϴͬϲͬϮϬϭϳ t,        ^DttĞůĚĞƌͲDŝůůĞƌ        ϭ͕ϰϯϬ͘ϬϬ
    ϱϲ ϴͬϲͬϮϬϭϳ t,        'dttĞůĚĞƌͲDŝůůĞƌ          ϵϴϴ͘ϬϬ
    ϱϳ ϴͬϲͬϮϬϭϳ t,        ,ŝ&ƌĞƋͲ>ŝŶĐŽůŶ        ϭ͕ϬϮϱ͘ϳϬ
    ϱϴ ϴͬϲͬϮϬϭϳ t,        ďƌĂƐŝǀĞƵƚͲŽĨĨͲŝƉƵƚ          ϴϰϱ͘ϬϬ
    ϱϵ ϴͬϲͬϮϬϭϳ t,        ,ǇĚƌĂƵůŝĐWŽǁĞƌ^ƵƉƉůǇͲ,ǇĚƌĂƵůŝĐW^        ϭ͕ϵϱϬ͘ϬϬ
    ϲϬ ϴͬϲͬϮϬϭϳ t,        DŝƐĐĞůůĂŶĞŽƵƐsĞŶĚŽƌƐͲDŽůĚWĂƌƚ/ŶǀĞŶƚŽƌǇ      ϰϴ͕ϳϳϬ͘ϬϬ
    ϲϭ ϴͬϲͬϮϬϭϳ EZ       ,ŽƌŝǌŽŶƚĂůĂŶĚ^ĂǁͲ>ŝŶĐŽůŶͲϵyϭϲ        ϭ͕ϵϱϬ͘ϬϬ
    ϲϮ ϴͬϲͬϮϬϭϳ EZ       ĞƐƐŝĐĂŶƚŝƌƌǇĞƌͲĞŬƐ        ϱ͕ϬϬϱ͘ϬϬ
    ϲϯ ϴͬϲͬϮϬϭϳ EZ      ŝƌŽŵƉƌĞƐƐŽƌͲĞǀŝůďŝƐƐ        ϭ͕Ϯϯϱ͘ϬϬ
    ϲϰ ϴͬϲͬϮϬϭϳ EZ      ŝƌŽŵƉƌĞƐƐŽƌͲYƵŝŶĐǇ        ϯ͕ϭϴϱ͘ϬϬ
       ϴͬϲͬϮϬϭϳ           ƵƚƚĞƌƐ                                            ϰϳ͕ϮϬϬ͘ϬϬ
       ϴͬϲͬϮϬϭϳ           WĂůůĞƚƐ;ϭϵϰĞĂ͘Ϳ                                  ϯϯ͕ϮϵϬ͘ϰϬ
       ϴͬϲͬϮϬϭϳ           WŽŝŶƚĨŝŶĚĞƌ                                         ϭ͕ϰϯϬ͘ϬϬ
       ϴͬϲͬϮϬϭϳ           ŚƵĐŬ                                                ϭ͕ϵϱϬ͘ϬϬ
       Case 2:19-bk-06850-DPC         Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01         Desc
                                      Main Document    Page 10 of 44
2(00DQXIDFWXULQJ19,QF
(TXLSPHQW/LVW
                                                                                        sĂůƵĞ         ƐƚsĂůƵĞ
ƐƐĞƚ    ĂƚĞWƵƌ ^ƚŝĐŬǇη                 WƌŽƉĞƌƚǇĞƐĐƌŝƉƚŝŽŶ                       KŶϴͬϭͬϭϳ       KŶϲͬϯͬϭϵ
         ϴͬϲͬϮϬϭϳ          ŚƵĐŬ                                                           ϭ͕ϵϱϬ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          ŚƵĐŬ                                                           ϭ͕ϯϲϱ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          ŚƵĐŬ                                                           ϭ͕ϯϲϱ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          ,ŽůĚĞƌϲϱϭ͘ϭϯ                                                   ϭ͕ϰϯϬ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          EŽůůĞƚƐ;ϱϴĞĂ͘Ϳ                                            ϯ͕ϳϳϬ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          tŚĞĞůĂůĂŶĐĞƌ                                                  ϭ͕ϵϱϬ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          ZĂĚŝƵƐĚƌĞƐƐĞƌ                                                  Ϯ͕ϮϮϵ͘ϱϬ
         ϴͬϲͬϮϬϭϳ          'ƌŝŶĚŝƚ                                                        ϭ͕ϵϱϬ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          'ƌŝŶĚĂůů                                                        ϱ͕ϭϯϱ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          ,ĞŝŐŚƚ'ĂŐĞ                                                       ϲϰϴ͘ϳϬ
         ϴͬϲͬϮϬϭϳ          ,ĞŝŐŚƚ'ĂŐĞ                                                     ϯ͕Ϯϰϯ͘ϱϬ
         ϴͬϲͬϮϬϭϳ          ,ĞŝŐŚƚ'ĂŐĞ                                                     ϯ͕Ϯϰϯ͘ϱϬ
         ϴͬϲͬϮϬϭϳ          ^ŝŶĞƉůĂƚĞ                                                      ϭ͕ϭϯϳ͘ϱϬ
         ϴͬϲͬϮϬϭϳ          ^ŝŶĞƉůĂƚĞ                                                      ϭ͕ϭϯϳ͘ϱϬ
         ϴͬϲͬϮϬϭϳ          ^ŝŶĞƉůĂƚĞ                                                      ϭ͕ϭϯϳ͘ϱϬ
         ϴͬϲͬϮϬϭϳ          ^ŝŶĞƉůĂƚĞ                                                      ϭ͕ϭϯϳ͘ϱϬ
         ϴͬϲͬϮϬϭϳ          ^ŝŶĞƉůĂƚĞ                                                      ϭ͕ϭϯϳ͘ϱϬ
         ϴͬϲͬϮϬϭϳ          ϲ͟ZŽƵŶĚŚƵĐŬ                                                    ϴϰϱ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          ϱ͟ZŽƵŶĚŚƵĐŬ                                                    ϴϰϱ͘ϬϬ
         ϴͬϲͬϮϬϭϳ          ϱ͟ZŽƵŶĚŚƵĐŬ                                                    ϴϰϱ͘ϬϬ
                                                                                      ϭ͕Ϯϳϯ͕ϱϭϭ͘Ϯϰ ϭ͕Ϭϭϴ͕ϴϬϴ͘ϵϵ ϴϬй

         ϱͬϰͬϮϬϭϴ            hƐĞĚϮϮϬdŽŶƌďƵƌŐ^ͬEϭϳϲϭϳϳ                               Ϯϳ͕ϱϬϬ͘ϬϬ    Ϯϰ͕ϳϱϬ͘ϬϬ ϵϬй
                             hƐĞĚϱϬϬdŽŶŝŶĐŝŶŶĂƚŝ;/Ŷ>ĂŶĚƐĐĂƉĞWƌŽĚƵĐƚƐ
        ϭͬϭϲͬϮϬϭϴ            tĂƌĞŚŽƵƐĞͿΎ                                                  ϭϰ͕ϱϬϬ͘ϬϬ    ϭϯ͕ϬϱϬ͘ϬϬ ϵϬй
                             dŽƚĂů                                                    ϭ͕ϯϭϱ͕ϱϭϭ͘Ϯϰ ϭ͕Ϭϱϲ͕ϲϬϴ͘ϵϵ ϴϬй

        Ύ>ĂŶĚƐĐĂƉĞWƌŽĚƵĐƚƐƐŚŽƵůĚŚĂǀĞƌĞŝŵďƵƌƐĞĚKDEsĨŽƌĐŽƐƚ͕ďƵƚŶŽƚƐƵƌĞŝĨƚŚĞǇĚŝĚ

        'ŽŽĚtŝůů                                                                        ϭ͕ϮϮϲ͕ϰϴϴ͘ϳϳ
                             dŽƚĂůϴͬϳͬϭϳWƵƌĐŚĂƐĞWƌŝĐĞ                           ΨϮ͕ϱϬϬ͕ϬϬϬ͘ϬϬ




          Case 2:19-bk-06850-DPC          Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                 Desc
                                          Main Document    Page 11 of 44
'HEWRU          2(0 0DQXIDFWXULQJ 19 ,QF
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                       EN'3&
                                                                                                   &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1DPH




Part 9:      Real property

 'RHVWKHGHEWRURZQRUOHDVHDQ\UHDOSURSHUW\"
       1R *RWR3DUW
       
       ✔ <HV)LOOLQWKHLQIRUPDWLRQEHORZ

 $Q\EXLOGLQJRWKHULPSURYHGUHDOHVWDWHRUODQGZKLFKWKHGHEWRURZQVRULQZKLFKWKHGHEWRUKDVDQLQWHUHVW

       'HVFULSWLRQDQGORFDWLRQRISURSHUW\               1DWXUHDQGH[WHQW      1HWERRNYDOXHRI      9DOXDWLRQPHWKRGXVHG       &XUUHQWYDOXHRI
       ,QFOXGHVWUHHWDGGUHVVRURWKHUGHVFULSWLRQVXFKDV  RIGHEWRU¶VLQWHUHVW GHEWRU VLQWHUHVW    IRUFXUUHQWYDOXH            GHEWRU¶VLQWHUHVW
       $VVHVVRU3DUFHO1XPEHU $31 DQGW\SHRISURSHUW\ LQSURSHUW\              :KHUHDYDLODEOH 
        IRUH[DPSOHDFUHDJHIDFWRU\ZDUHKRXVHDSDUWPHQW
       RURIILFHEXLOGLQJ LIDYDLODEOH
             ( $FRPD 'U 6FRWWVGDOH                      /HDVH                                                              
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBB

             ( $FRPD 'U 6FRWWVGDOH                      2FFXSLHG                                                           
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBB

       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBB

       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBB

       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBB

       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBB
        1RDFWXDOVLJQHGOHDVHGRFXPHQWZDVVLJQHG'HEWRU VHTXLSPHQWORFDWHGDWWKLVDGGUHVV
    7RWDORI3DUW DSRUWLRQRI'HEWRU VHTXLSPHQWVWRUHGKHUHQRWDZDUHRIDQ\OHDVHDJUHHPHQW                                   
                                                                                                                                       BBBBBBBBBBBBBBBBBBBBB
       $GGWKHFXUUHQWYDOXHRQOLQHVWKURXJKDQGHQWULHVIURPDQ\DGGLWLRQDOVKHHWV&RS\WKHWRWDOWROLQH

 ,VDGHSUHFLDWLRQVFKHGXOHDYDLODEOHIRUDQ\RIWKHSURSHUW\OLVWHGLQ3DUW"
       
       ✔   1R
          <HV
 +DVDQ\RIWKHSURSHUW\OLVWHGLQ3DUWEHHQDSSUDLVHGE\DSURIHVVLRQDOZLWKLQWKHODVW\HDU"
       
       ✔   1R
          <HV

Part 10: Intangibles and intellectual property

 'RHVWKHGHEWRUKDYHDQ\LQWHUHVWVLQLQWDQJLEOHVRULQWHOOHFWXDOSURSHUW\"
       1R *RWR3DUW
       
       ✔ <HV)LOOLQWKHLQIRUPDWLRQEHORZ
      *HQHUDOGHVFULSWLRQ                                                       1HWERRNYDOXHRI      9DOXDWLRQPHWKRG             &XUUHQWYDOXHRI
                                                                                  GHEWRU VLQWHUHVW     XVHGIRUFXUUHQWYDOXH       GHEWRU¶VLQWHUHVW
                                                                                   :KHUHDYDLODEOH 
 3DWHQWVFRS\ULJKWVWUDGHPDUNVDQGWUDGHVHFUHWV
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBB

 ,QWHUQHWGRPDLQQDPHVDQGZHEVLWHV
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBB

 /LFHQVHVIUDQFKLVHVDQGUR\DOWLHV
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBB

 &XVWRPHUOLVWVPDLOLQJOLVWVRURWKHUFRPSLODWLRQV
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBB

 2WKHULQWDQJLEOHVRULQWHOOHFWXDOSURSHUW\
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBB
 *RRGZLOO
       2Q  0 $VVHW 3XUFKDVH IURP 2(0 0DQXIDFWXULQJ //&
                                                                                     
                                                                                   BBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBB          
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                  BBBBBBBBBBBBBBBBBBBB

 7RWDORI3DUW                                                                                                                    
                                                                                                                                        BBBBBBBBBBBBBBBBBBBB
       $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH




            Case 2:19-bk-06850-DPC                      Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                         Desc
2IILFLDO)RUP$%
                                                        Main6FKHGXOH$%$VVHWV5HDODQG3HUVRQDO3URSHUW\
                                                              Document           Page 12 of 44                                                     SDJH
'HEWRU          2(0 0DQXIDFWXULQJ 19 ,QF
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                      EN'3&
                                                                                                &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 1DPH




 'R\RXUOLVWVRUUHFRUGVLQFOXGHSHUVRQDOO\LGHQWLILDEOHLQIRUPDWLRQRIFXVWRPHUV DVGHILQHGLQ86& $ DQG "
    
    ✔      1R
          <HV
 ,VWKHUHDQDPRUWL]DWLRQRURWKHUVLPLODUVFKHGXOHDYDLODEOHIRUDQ\RIWKHSURSHUW\OLVWHGLQ3DUW"
    
    ✔     1R
         <HV
 +DVDQ\RIWKHSURSHUW\OLVWHGLQ3DUWEHHQDSSUDLVHGE\DSURIHVVLRQDOZLWKLQWKHODVW\HDU"
    
    ✔     1R
         <HV

Part 11: All other assets

 'RHVWKHGHEWRURZQDQ\RWKHUDVVHWVWKDWKDYHQRW\HWEHHQUHSRUWHGRQWKLVIRUP"
    ,QFOXGHDOOLQWHUHVWVLQH[HFXWRU\FRQWUDFWVDQGXQH[SLUHGOHDVHVQRWSUHYLRXVO\UHSRUWHGRQWKLVIRUP
    
    ✔     1R *RWR3DUW
         <HV)LOOLQWKHLQIRUPDWLRQEHORZ
                                                                                                                                   &XUUHQWYDOXHRI
                                                                                                                                     GHEWRU¶VLQWHUHVW
 1RWHVUHFHLYDEOH
    'HVFULSWLRQ LQFOXGHQDPHRIREOLJRU 
                                                                      BBBBBBBBBBBBBBB ± BBBBBBBBBBBBBBBBBBBBBBBBBB        Î      BBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      7RWDOIDFHDPRXQW GRXEWIXORUXQFROOHFWLEOHDPRXQW

 7D[UHIXQGVDQGXQXVHGQHWRSHUDWLQJORVVHV 12/V

    'HVFULSWLRQ IRUH[DPSOHIHGHUDOVWDWHORFDO 

    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                         7D[\HDU BBBBBBBBBBB    BBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                         7D[\HDU BBBBBBBBBBB    BBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                         7D[\HDU BBBBBBBBBBB    BBBBBBBBBBBBBBBBBBBBB

 ,QWHUHVWVLQLQVXUDQFHSROLFLHVRUDQQXLWLHV
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                               BBBBBBBBBBBBBBBBBBBBBBB

 &DXVHVRIDFWLRQDJDLQVWWKLUGSDUWLHV ZKHWKHURUQRWDODZVXLW
    KDVEHHQILOHG 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                               BBBBBBBBBBBBBBBBBBBBBBB
    1DWXUHRIFODLP                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    $PRXQWUHTXHVWHG                  BBBBBBBBBBBBBBBB

 2WKHUFRQWLQJHQWDQGXQOLTXLGDWHGFODLPVRUFDXVHVRIDFWLRQRI
    HYHU\QDWXUHLQFOXGLQJFRXQWHUFODLPVRIWKHGHEWRUDQGULJKWVWR
    VHWRIIFODLPV
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                               BBBBBBBBBBBBBBBBBBBBBBB

    1DWXUHRIFODLP                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    $PRXQWUHTXHVWHG                  BBBBBBBBBBBBBBBB

 7UXVWVHTXLWDEOHRUIXWXUHLQWHUHVWVLQSURSHUW\

    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                 BBBBBBBBBBBBBBBBBBBBB

 2WKHUSURSHUW\RIDQ\NLQGQRWDOUHDG\OLVWHGExamples:6HDVRQWLFNHWV
    FRXQWU\FOXEPHPEHUVKLS
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                     BBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                     BBBBBBBBBBBBBBBBBBBBB

 7RWDORI3DUW
                                                                                                                                   BBBBBBBBBBBBBBBBBBBBB
    $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH

 +DVDQ\RIWKHSURSHUW\OLVWHGLQ3DUWEHHQDSSUDLVHGE\DSURIHVVLRQDOZLWKLQWKHODVW\HDU"
         1R
         <HV

           Case 2:19-bk-06850-DPC                       Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                    Desc
2IILFLDO)RUP$%
                                                        Main6FKHGXOH$%$VVHWV5HDODQG3HUVRQDO3URSHUW\
                                                              Document           Page 13 of 44                                                  SDJH
'HEWRU           2(0 0DQXIDFWXULQJ 19 ,QF
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                   EN'3&
                                                                                                                          &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1DPH




Part 12:         Summary



,Q3DUWFRS\DOORIWKHWRWDOVIURPWKHHDUOLHUSDUWVRIWKHIRUP


       7\SHRISURSHUW\                                                                               &XUUHQWYDOXHRI                         &XUUHQWYDOXH
                                                                                                      SHUVRQDOSURSHUW\                        RIUHDOSURSHUW\
                                                                                                                   
 &DVKFDVKHTXLYDOHQWVDQGILQDQFLDODVVHWVCopy line 5, Part 1.                                   BBBBBBBBBBBBBBB
        DVRI
                                                                                                                         
 'HSRVLWVDQGSUHSD\PHQWVCopy line 9, Part 2.                                                       BBBBBBBBBBBBBBB

                                                                                                               
 $FFRXQWVUHFHLYDEOHCopy line 12, Part 3.                                                           BBBBBBBBBBBBBBB

                                                                                                                         
 ,QYHVWPHQWVCopy line 17, Part 4.                                                                   BBBBBBBBBBBBBBB

                                                                                                                         
 ,QYHQWRU\Copy line 23, Part 5.                                                                     BBBBBBBBBBBBBBB

                                                                                                                         
 )DUPLQJDQGILVKLQJUHODWHGDVVHWV Copy line 33, Part 6.                                            BBBBBBBBBBBBBBB

 2IILFHIXUQLWXUHIL[WXUHVDQGHTXLSPHQWDQGFROOHFWLEOHV                                                         
                                                                                                         BBBBBBBBBBBBBBB
     Copy line 43, Part 7.
                                                                                                                 
 0DFKLQHU\HTXLSPHQWDQGYHKLFOHVCopy line 51, Part 8.                                            BBBBBBBBBBBBBBB

                                                                                                                                                            
                                                                                                                                                BBBBBBBBBBBBBBBB
 5HDOSURSHUW\Copy line 56, Part 9. .Î
                                                                                                            
 ,QWDQJLEOHVDQGLQWHOOHFWXDOSURSHUW\ Copy line 66, Part 10.                                        BBBBBBBBBBBBBBB

                                                                                                                         
 $OORWKHUDVVHWV Copy line 78, Part 11.                                                        +    BBBBBBBBBBBBBBB

                                                                                                                                                
 7RWDO$GGOLQHVWKURXJKIRUHDFKFROXPQD                    BBBBBBBBBBBBBBB            +   E
                                                                                                                                                BBBBBBBBBBBBBBBB




                                                                                                                                                                     
 7RWDORIDOOSURSHUW\RQ6FKHGXOH$%/LQHVDE    BBBBBBBBBBBBBBBBBB




            Case 2:19-bk-06850-DPC                                  Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                                    Desc
2IILFLDO)RUP$%
                                                                    Main6FKHGXOH$%$VVHWV5HDODQG3HUVRQDO3URSHUW\
                                                                          Document           Page 14 of 44                                                                  SDJH
  )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

                2(0 0DQXIDFWXULQJ 19 ,QF
  'HEWRUQDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                              $UL]RQD
  8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH BBBBBBBBBBBBBBBBBBBBBB 'LVWULFWRIBBBBBBBBB
                                                                                          6WDWH 
                               EN'3&
  &DVHQXPEHU ,INQRZQ      BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                      &KHFNLIWKLVLVDQ
                                                                                                                                                         DPHQGHGILOLQJ
 2IILFLDO)RUP'
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           
 %HDVFRPSOHWHDQGDFFXUDWHDVSRVVLEOH

  'RDQ\FUHGLWRUVKDYHFODLPVVHFXUHGE\GHEWRU¶VSURSHUW\"
    ✔ 1R&KHFNWKLVER[DQGVXEPLWSDJHRIWKLVIRUPWRWKHFRXUWZLWKGHEWRU¶VRWKHUVFKHGXOHV'HEWRUKDVQRWKLQJHOVHWRUHSRUWRQWKLVIRUP
    
     <HV)LOOLQDOORIWKHLQIRUPDWLRQEHORZ
 Part 1:       List Creditors Who Have Secured Claims
                                                                                                                                Column A                 Column B
  /LVWLQDOSKDEHWLFDORUGHUDOOFUHGLWRUVZKRKDYHVHFXUHGFODLPV,IDFUHGLWRUKDVPRUHWKDQRQH
    VHFXUHGFODLPOLVWWKHFUHGLWRUVHSDUDWHO\IRUHDFKFODLP                                                                 $PRXQWRIFODLP          9DOXHRIFROODWHUDO
                                                                                                                                'RQRWGHGXFWWKHYDOXH WKDWVXSSRUWVWKLV
                                                                                                                                RIFROODWHUDO           FODLP
 &UHGLWRU¶VQDPH                                             'HVFULEHGHEWRU¶VSURSHUW\WKDWLVVXEMHFWWRDOLHQ
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBB                  BBBBBBBBBBBBBBBBB

    &UHGLWRU¶VPDLOLQJDGGUHVV                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB   'HVFULEHWKHOLHQ
                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    &UHGLWRU¶VHPDLODGGUHVVLINQRZQ                         ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   1R
                                                                   <HV

    'DWHGHEWZDVLQFXUUHG BBBBBBBBBBBBBBBBBB                  ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"
                                                                   1R
    /DVWGLJLWVRIDFFRXQW
    QXPEHU                    BBBBBBBBBBBB
                                                                   <HV)LOORXWSchedule H: Codebtors 2IILFLDO)RUP+ 

    'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH              $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
    VDPHSURSHUW\"                                              &KHFNDOOWKDWDSSO\
     1R                                                          &RQWLQJHQW
     <HV6SHFLI\HDFKFUHGLWRULQFOXGLQJWKLVFUHGLWRU        8QOLTXLGDWHG
             DQGLWVUHODWLYHSULRULW\                            'LVSXWHG
             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

 &UHGLWRU¶VQDPH                                             'HVFULEHGHEWRU¶VSURSHUW\WKDWLVVXEMHFWWRDOLHQ
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBB                 BBBBBBBBBBBBBBBBB 

    &UHGLWRU¶VPDLOLQJDGGUHVV                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB   'HVFULEHWKHOLHQ
                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    &UHGLWRU¶VHPDLODGGUHVVLINQRZQ                         ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   1R
                                                                   <HV

    'DWHGHEWZDVLQFXUUHG BBBBBBBBBBBBBBBBBB                  ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"
                                                                   1R
    /DVWGLJLWVRIDFFRXQW
    QXPEHU                    BBBBBBBBBBBB
                                                                   <HV)LOORXWSchedule H: Codebtors 2IILFLDO)RUP+ 

    'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH              $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
    VDPHSURSHUW\"                                              &KHFNDOOWKDWDSSO\

     1R                                                          &RQWLQJHQW
     <HV+DYH\RXDOUHDG\VSHFLILHGWKHUHODWLYH                 8QOLTXLGDWHG
             SULRULW\"                                             'LVSXWHG
            1R 6SHFLI\HDFKFUHGLWRULQFOXGLQJWKLV
                  FUHGLWRUDQGLWVUHODWLYHSULRULW\
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
                  VSHFLILHGRQOLQHVBBBBB

  7RWDO RIWKHGROODUDPRXQWVIURP3DUW&ROXPQ$LQFOXGLQJWKHDPRXQWVIURPWKH$GGLWLRQDO                                BBBBBBBBBBBBBBBB
    3DJHLIDQ\
            Case 2:19-bk-06850-DPC                              Doc 13          Filed 06/17/19             Entered 06/17/19 14:46:01                       Desc
 2IILFLDO)RUP'                                      Main Document             Page 15 of 44
                                                    6FKHGXOH'&UHGLWRUV:KR+DYH&ODLPV6HFXUHGE\3URSHUW\                                                         
                                                                                                                                                            SDJHRIBBB
    )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

    'HEWRU          2(0 0DQXIDFWXULQJ 19 ,QF
                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH BBBBBBBBBBBBBBBBBBBBBB 'LVWULFWRIBBBBBBBBBB
                                                                                $UL]RQD
                                                                                                   6WDWH 
                       EN'3&
    &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     ,INQRZQ 

                                                                                                                                                     &KHFNLIWKLVLVDQ
                                                                                                                                                        DPHQGHGILOLQJ
  2IILFLDO)RUP()
  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               
  %HDVFRPSOHWHDQGDFFXUDWHDVSRVVLEOH8VH3DUWIRUFUHGLWRUVZLWK35,25,7<XQVHFXUHGFODLPVDQG3DUWIRUFUHGLWRUVZLWK12135,25,7<
  XQVHFXUHGFODLPV /LVWWKHRWKHUSDUW\WRDQ\H[HFXWRU\FRQWUDFWVRUXQH[SLUHGOHDVHVWKDWFRXOGUHVXOWLQDFODLP$OVROLVWH[HFXWRU\FRQWUDFWV
  RQ Schedule A/B: Assets - Real and Personal Property 2IILFLDO)RUP$%) DQGRQSchedule G: Executory Contracts and Unexpired Leases
   2IILFLDO)RUP* 1XPEHUWKHHQWULHVLQ3DUWVDQGLQWKHER[HVRQWKHOHIW,IPRUHVSDFHLVQHHGHGIRU3DUWRU3DUWILOORXWDQGDWWDFK
  WKH$GGLWLRQDO3DJHRIWKDW3DUWLQFOXGHGLQWKLVIRUP

 Part 1:           List All Creditors with PRIORITY Unsecured Claims

  'RDQ\FUHGLWRUVKDYHSULRULW\XQVHFXUHGFODLPV" 6HH86& 
         1R*RWR3DUW
     
     ✔
          <HV*RWROLQH

  /LVWLQDOSKDEHWLFDORUGHUDOOFUHGLWRUVZKRKDYHXQVHFXUHGFODLPVWKDWDUHHQWLWOHGWRSULRULW\LQZKROHRULQSDUW,IWKHGHEWRUKDVPRUHWKDQ
     FUHGLWRUVZLWKSULRULW\XQVHFXUHGFODLPVILOORXWDQGDWWDFKWKH$GGLWLRQDO3DJHRI3DUW

                                                                                                                        7RWDOFODLP                3ULRULW\DPRXQW
 3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                           $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV BBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                              
                                                                                                                                                    BBBBBBBBBBBBBBBBB
     $='HSWRI(FRQRPLF6HFXLW\
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           Check all that apply
     32BB
     BBB  %R[
            BBBB
                  BBBBB 0DLO  'URS
                          BBBBB      
                                  BBBB  BBBBBBBBBBBBBBBBBBBB                 &RQWLQJHQW
                                                                              8QOLTXLGDWHG
     3KRHQL[
     BBBBBBBBB$= 
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              'LVSXWHG
     'DWHRUGDWHVGHEWZDVLQFXUUHG                                       %DVLVIRUWKHFODLP
                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           6WDWHPHQW 
     8QHPSOR\PHQW
     BBBBBBB       7D[-RE
            BBBBBBBBBB     7UDLQLQJ
                      BBBBBBBB      7D[BB
                               BBBBBB

     /DVWGLJLWVRIDFFRXQW                                            ,VWKHFODLPVXEMHFWWRRIIVHW"
                  
     QXPEHU BBBBBBBBBBBB                                              1R
                                                                            <HV
     6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
     XQVHFXUHGFODLP86& D  BBBBB


 3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                        $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV BBBBBBBBBBBBBBBBBBBBBB
                                                                                                                        8QNQRZQ                       8QNQRZQ
                                                                                                                                                    BBBBBBBBBBBBBBBBB
     $UL]RQD 'HSDUWPHQW RI 5HYHQXH
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB Check all that apply
      :HVW 0RQURH 6W
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                             &RQWLQJHQW
                                                                              8QOLTXLGDWHG
     3KRHQL[ $= 
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              'LVSXWHG
     'DWHRUGDWHVGHEWZDVLQFXUUHG                                       %DVLVIRUWKHFODLP
                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           8QSDLG SULYLOHJH WD[HV LI DQ\
     )URP  WKUX 
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

     /DVWGLJLWVRIDFFRXQW                                            ,VWKHFODLPVXEMHFWWRRIIVHW"
     QXPEHU BBBBBBBBBBBB                                              1R
                                                                            <HV
     6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
     XQVHFXUHGFODLP86& D  BBBBB


 3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                           $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV BBBBBBBBBBBBBBBBBBBBBB
                                                                                                                           8QNQRZQ                    8QNQRZQ
                                                                                                                                                    BBBBBBBBBBBBBBBBB
      0DULFRSD &RXQW\ 7UHDVXUHU
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB   Check all that apply
      : -HIIHUVRQ 6W
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                             &RQWLQJHQW
                                                                              8QOLTXLGDWHG
     3KRHQL[ $= 
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              'LVSXWHG
     'DWHRUGDWHVGHEWZDVLQFXUUHG                                       %DVLVIRUWKHFODLP
                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           8QSDLG SURSHUW\ WD[HV LI DQ\
     )URP  WKUX 
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

     /DVWGLJLWVRIDFFRXQW                                            ,VWKHFODLPVXEMHFWWRRIIVHW"
                 8QNQRZQ
     QXPEHU BBBBBBBBBBBB                                              1R
                                                                            <HV
     6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
     XQVHFXUHGFODLP86& D  BBBBB



               Case 2:19-bk-06850-DPC                              Doc 13             Filed 06/17/19          Entered 06/17/19 14:46:01                  Desc
  2IILFLDO)RUP()                                          Main Document              Page 16 of 44
                                                               6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                   
                                                                                                                                                         SDJHRIBBB
  'HEWRU          2(0 0DQXIDFWXULQJ 19 ,QF
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                EN'3&
                                                                                                                   &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   1DPH



 Part 1.      Additional Page


 &RS\WKLVSDJHLIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKH
 SUHYLRXVSDJH,IQRDGGLWLRQDO35,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH                              7RWDOFODLP              3ULRULW\DPRXQW



B   3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                                                                                              
                                                                                                                            BBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBB
                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
                                                                            Check all that apply
       -DPHV 'DYLOOD
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                               &RQWLQJHQW
        :DOWDQQ /Q
                                                                               8QOLTXLGDWHG
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            'LVSXWHG
       3KRHQL[ $= 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       'DWHRUGDWHVGHEWZDVLQFXUUHG                                      %DVLVIRUWKHFODLP
       :HHN HQGLQJ                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                            1HW 3D\UROO
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

       /DVWGLJLWVRIDFFRXQW                                           ,VWKHFODLPVXEMHFWWRRIIVHW"
       QXPEHU BBBBBBBBBBBB                                             1R
                                                                             <HV
       6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
       XQVHFXUHGFODLP86& D  BBBBB


B 3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                                                                                                
                                                                                                                            BBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBB
                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
                                                                            Check all that apply
       'DQLHO 3LNLQJWRQ
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                               &RQWLQJHQW
        : +XJKHV 'ULYH
                                                                               8QOLTXLGDWHG
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            'LVSXWHG
       3KRHQL[ $= 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       'DWHRUGDWHVGHEWZDVLQFXUUHG                                      %DVLVIRUWKHFODLP
       :HHN HQGLQJ                                                   1HW 3D\UROO
                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

       /DVWGLJLWVRIDFFRXQW                                           ,VWKHFODLPVXEMHFWWRRIIVHW"
       QXPEHU BBBBBBBBBBBB                                             1R
                                                                             <HV
       6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
       XQVHFXUHGFODLP86& D  BBBBB

B   3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                                                                                              
                                                                                                                            BBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBB
                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
                                                                            Check all that apply
       0LFKDHO 9RJW
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      &RQWLQJHQW
        : 'LDQD $YH
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                               8QOLTXLGDWHG
                                                                               'LVSXWHG
       3KRHQL[ $= 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       'DWHRUGDWHVGHEWZDVLQFXUUHG                                      %DVLVIRUWKHFODLP
       :HHN HQGLQJ                                                   1HW 3D\UROO
                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       /DVWGLJLWVRIDFFRXQW                                           ,VWKHFODLPVXEMHFWWRRIIVHW"
       QXPEHU BBBBBBBBBBBB                                             1R
                                                                             <HV
       6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
       XQVHFXUHGFODLP86& D  BBBBB

 
B    3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                                                                                                
                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV BBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBB
                                                                            Check all that apply
       7KRPDV ' *ORULD
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      &RQWLQJHQW
        ( %DVHOLQH 5G $SW 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            8QOLTXLGDWHG
       7HPSH $= 
                                                                               'LVSXWHG
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       'DWHRUGDWHVGHEWZDVLQFXUUHG                                      %DVLVIRUWKHFODLP
                                                                             1HW 3D\UROO
                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       :HHN HQGLQJ 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

       /DVWGLJLWVRIDFFRXQW                                           ,VWKHFODLPVXEMHFWWRRIIVHW"
       QXPEHU BBBBBBBBBBBB                                             1R
                                                                             <HV
       6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
       XQVHFXUHGFODLP86& D  BBBBB


             Case 2:19-bk-06850-DPC                                 Doc 13             Filed 06/17/19             Entered 06/17/19 14:46:01                   Desc
                                                                                                                                                                                  
  2IILFLDO)RUP()                                       Main Document              Page 17 of 44
                                                               6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                    SDJHBBRIBBB
  'HEWRU          2(0 0DQXIDFWXULQJ 19 ,QF
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                EN'3&
                                                                                                                   &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   1DPH



 Part 1.      Additional Page


 &RS\WKLVSDJHLIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKH
 SUHYLRXVSDJH,IQRDGGLWLRQDO35,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH                              7RWDOFODLP              3ULRULW\DPRXQW



B   3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                                                                                                
                                                                                                                            BBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBB
                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
                                                                            Check all that apply
       =ROHQH 0 :ROI
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                               &RQWLQJHQW
        4XHHQVEXU\
                                                                               8QOLTXLGDWHG
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            'LVSXWHG
       0HVD $= 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       'DWHRUGDWHVGHEWZDVLQFXUUHG                                      %DVLVIRUWKHFODLP
       ZHHN HQGLQJ                                                   QHW SD\UROO
                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

       /DVWGLJLWVRIDFFRXQW                                           ,VWKHFODLPVXEMHFWWRRIIVHW"
       QXPEHU BBBBBBBBBBBB                                             1R
                                                                             <HV
       6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
       XQVHFXUHGFODLP86& D  BBBBB


B   3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                                                                                              
                                                                                                                            BBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBB
                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
                                                                            Check all that apply
       16 0LWFKHOO
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                               &RQWLQJHQW
        ( :RRG 'U
                                                                               8QOLTXLGDWHG
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            'LVSXWHG
       6FRWWVGDOH $= 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       'DWHRUGDWHVGHEWZDVLQFXUUHG                                      %DVLVIRUWKHFODLP
                                                                            QHW SD\UROO
                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       ZHHN HQGLQJ 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

       /DVWGLJLWVRIDFFRXQW                                           ,VWKHFODLPVXEMHFWWRRIIVHW"
       QXPEHU BBBBBBBBBBBB                                             1R
                                                                             <HV
       6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
       XQVHFXUHGFODLP86& D  BBBBB

B 3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                                                                                               
                                                                                                                            BBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBB
                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
                                                                            Check all that apply
       3+ 0LWFKHOO
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      &RQWLQJHQW
        ( :RRG 'U
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                               8QOLTXLGDWHG
                                                                               'LVSXWHG
       6FRWWVGDOH $= 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       'DWHRUGDWHVGHEWZDVLQFXUUHG                                      %DVLVIRUWKHFODLP
                                                                            1HW 3D\UROO
                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       ZHHN HQGLQJ 
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       /DVWGLJLWVRIDFFRXQW                                           ,VWKHFODLPVXEMHFWWRRIIVHW"
       QXPEHU BBBBBBBBBBBB                                             1R
                                                                             <HV
       6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
       XQVHFXUHGFODLP86& D  BBBBB

B 3ULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                                                                                                       8QNQRZQ
                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV BBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBB
                                                                            Check all that apply
       ,QWHUQDO5HYHQXH6HUYLFH
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                               &RQWLQJHQW
                                                                               8QOLTXLGDWHG
         &HQWUDOL]HG,QVROYHQF\2SHUDWLRQV32%R[BB
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              'LVSXWHG
          3KLODGHOSKLD3$
         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                             %DVLVIRUWKHFODLP
        'DWHRUGDWHVGHEWZDVLQFXUUHG                                    $Q\ RXWVWDQGLQJ SD\UROO WD[HV RU RWKHU WD
                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        )RUBB
        BB
        B   B
             BBB
                 SD\UROO
                 B       RU B
                    BBBBBBBRWKHU
                               BBBBBBBBBBBBBB
                                                                            ,VWKHFODLPVXEMHFWWRRIIVHW"
       /DVWGLJLWVRIDFFRXQW
       QXPEHU BBBBBBBBBBBB                                             1R
                                                                             <HV
       6SHFLI\&RGHVXEVHFWLRQRI35,25,7<
       XQVHFXUHGFODLP86& D  BBBBB


             Case 2:19-bk-06850-DPC                                 Doc 13             Filed 06/17/19             Entered 06/17/19 14:46:01                   Desc
  2IILFLDO)RUP()                                       Main Document              Page 18 of 44
                                                               6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                              
                                                                                                                                                                     SDJHBBRIBBB
  'HEWRU       2(0 0DQXIDFWXULQJ 19 ,QF
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                           EN'3&
                                                                                                    &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1DPH


 Part 2:    List All Creditors with NONPRIORITY Unsecured Claims

  /LVWLQDOSKDEHWLFDORUGHUDOORIWKHFUHGLWRUV ZLWKQRQSULRULW\XQVHFXUHGFODLPV,IWKHGHEWRUKDVPRUHWKDQFUHGLWRUVZLWKQRQSULRULW\
    XQVHFXUHGFODLPVILOORXWDQGDWWDFKWKH$GGLWLRQDO3DJHRI3DUW
                                                                                                                               $PRXQWRIFODLP

 1RQSULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV              $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV                 
                                                                 Check all that apply                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     2(0  0DQXIDFWXULQJ  //&  DQ $= //&
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                              &RQWLQJHQW
     FR '&03 6HUYLFH &R //&                                                8QOLTXLGDWHG
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              'LVSXWHG
     ( &DPHOEDFN 5G  6FRWWVGDOH $= 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                 EDFN SD\UROO H[SHQVHV RWKHU VHUYLFHV
                                                                           %DVLVIRUWKHFODLP BBBBBBBBBBBBBBBBBBBBBBBB

    'DWHRUGDWHVGHEWZDVLQFXUUHG            7KUX 
                                               BBBBBBBBBBBBBBBBBBB         ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                              1R
    /DVWGLJLWVRIDFFRXQWQXPEHU           BBBBBBBBBBBB                <HV

 1RQSULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                        $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV      
                                                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     0LWFKHOO 6RXWKZHVW  //&                                              Check all that apply
    BBBBBBBBBBBB  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                              &RQWLQJHQW
      (:RRGBBB
                  'ULYH                                                       8QOLTXLGDWHG
    BBBBBBBBBBBB   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             'LVSXWHG
    6FRWWVGDOH $=
    BBBBBBBBBBBB    
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                   5HQW ,QFO  7D[ RQ  SHU PRQWK
                                                                           %DVLVIRUWKHFODLP BBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                IRU($FRPDEXLOGLQJ
    'DWHRUGDWHVGHEWZDVLQFXUUHG            WKUX 
                                               BBBBBBBBBBBBBBBBBBB         ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                              1R
    /DVWGLJLWVRIDFFRXQWQXPEHU           BBBBBBBBBBBB                <HV

 1RQSULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                        $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV       
                                                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     ,QFRH &RUS
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           Check all that apply
                                                                              &RQWLQJHQW
      +LJK 0HDGRZ &LUFOH                                                  8QOLTXLGDWHG
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              'LVSXWHG
    $XEXUQ +LOOV 0, 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                9HQGRU
                                                                           %DVLVIRUWKHFODLP BBBBBBBBBBBBBBBBBBBBBBBB

    'DWHRUGDWHVGHEWZDVLQFXUUHG           /DVW  GD\V
                                               BBBBBBBBBBBBBBBBBBB         ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                              1R
    /DVWGLJLWVRIDFFRXQWQXPEHU           BBBBBBBBBBBB                <HV

 1RQSULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                        $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV       
                                                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     $'3 //&
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           Check all that apply
                                                                              &RQWLQJHQW
     32 %R[                                                             8QOLTXLGDWHG
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              'LVSXWHG
    %RVWRQ 0$ 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                SD\UROO YHQGRU
                                                                           %DVLVIRUWKHFODLP BBBBBBBBBBBBBBBBBBBBBBBB

    'DWHRUGDWHVGHEWZDVLQFXUUHG            WKUX 
                                               BBBBBBBBBBBBBBBBBBB         ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                              1R
    /DVWGLJLWVRIDFFRXQWQXPEHU            
                                               BBBBBBBBBBBB                <HV

 1RQSULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV                        $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV       
                                                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     &KDVH 9LVD
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           Check all that apply
                                                                              &RQWLQJHQW
     32 %R[ 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                              8QOLTXLGDWHG
                                                                              'LVSXWHG
    3DODWLQH ,/ 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                FUHGLW FDUG FKDUJHV
                                                                           %DVLVIRUWKHFODLP BBBBBBBBBBBBBBBBBBBBBBBB

    'DWHRUGDWHVGHEWZDVLQFXUUHG           
                                               BBBBBBBBBBBBBBBBBBB         ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                              1R
    /DVWGLJLWVRIDFFRXQWQXPEHU           BBBBBBBBBBBB                <HV

 1RQSULRULW\FUHGLWRU¶VQDPHDQGPDLOLQJDGGUHVV              $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV               B  BBBBBBBBBBBBBBBBBBBBB
     /DQGVFDSH  3URGXFWV  ,QF
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                 Check all that apply
                                                                              &RQWLQJHQW
      6 WK $YH
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                              8QOLTXLGDWHG
                                                                              'LVSXWHG
    7ROOHVRQ $= 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                 ORDQV  FRPSXWHUV
                                                                           %DVLVIRUWKHFODLP BBBBBBBBBBBBBBBBBBBBBBBB

    'DWHRUGDWHVGHEWZDVLQFXUUHG            WKUX 
                                               BBBBBBBBBBBBBBBBBBB         ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                              1R
    /DVWGLJLWVRIDFFRXQWQXPEHU           BBBBBBBBBBBB                <HV


            Case 2:19-bk-06850-DPC                    Doc 13         Filed 06/17/19                Entered 06/17/19 14:46:01                     Desc
                                                                                                                                                                    
  2IILFLDO)RUP()                           Main Document              Page 19 of 44
                                                   6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                 SDJHBBRIBBB
                2(00DQXIDFWXULQJ19//&                                                                            EN'3&
  Debtor       _______________________________________________________                      Case number (if known)_____________________________________
               Name



 Part 2:   Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                            Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.__ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                 Check all that apply.                                      
                                                                                                                         $________________________________
      3URFXUHPHQW1HWZRUN
     ___________________________________________________________  Contingent
                                                                                         &ODLP6XEMHFWWR9HULILFDWLRQ
                                                                       Unliquidated
      10DQDVVHUR6W                                      Disputed
     ___________________________________________________________      Liquidated and neither contingent nor
      $QDKHLP+LO&$
     ___________________________________________________________        disputed
                                                                                            5HIXQG'XH&XVWRPHU
                                                                    Basis for the claim: ________________________

     Date or dates debt was incurred          ___________________   Is the claim subject to offset?
                                                                       No
     Last 4 digits of account number          ___ ___ ___ ___          Yes


    Nonpriority creditor’s name and mailing address
3.__
                                                                    As of the petition filing date, the claim is:           
                                                                 Check all that apply.                                   $________________________________
      &RSSHUSRLQW0XWXDO
     ___________________________________________________________
                                                                       Contingent
      1UG6WUHHW
                                                                       Unliquidated
     ___________________________________________________________       Disputed
      3KRHQL[$=
     ___________________________________________________________
                                                                                          &KHFN,VVXHGLQ0D\EXWQRW&OHDUHGE\
                                                                    Basis for the claim: ________________________

     Date or dates debt was incurred          ___________________   Is the claim subject to offset?
                                                                       No
     Last 4 digits of account number          ___ ___ ___ ___          Yes


3.__
    Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:           
       7KH7RRO&OXE                                             Check all that apply.                                   $________________________________
     ___________________________________________________________
                                                                       Contingent
        32%R[                                                    Unliquidated
     ___________________________________________________________       Disputed
       *OHQGDOH$=
     ___________________________________________________________                             9HQGRU
                                                                    Basis for the claim: ________________________

     Date or dates debt was incurred          ___________________   Is the claim subject to offset?
                                                                       No
     Last 4 digits of account number          ___ ___ ___ ___          Yes

    Nonpriority creditor’s name and mailing address
3.__
                                                                    As of the petition filing date, the claim is:           
       *UDLQJHU                                                  Check all that apply.                                   $________________________________
     ___________________________________________________________
                                                                       Contingent
      :5RVH*DUGHQ/Q
                                                                       Unliquidated
     ___________________________________________________________       Disputed
      3KRHQL[$=
     ___________________________________________________________                            9HQGRU
                                                                    Basis for the claim: ________________________

     Date or dates debt was incurred          ___________________   Is the claim subject to offset?
                                                                       No
     Last 4 digits of account number          ___ ___ ___ ___          Yes



3.__ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                         $________________________________
      ,17(17,21$//</()7%/$1.6((1(;73$*(
     ___________________________________________________________
                                                                 Check all that apply.
                                                                       Contingent
                                                                       Unliquidated
     ___________________________________________________________      Disputed
     ___________________________________________________________
                                                                    Basis for the claim: ________________________

     Date or dates debt was incurred          ___________________   Is the claim subject to offset?
                                                                       No
     Last 4 digits of account number          ___ ___ ___ ___          Yes




           Case 2:19-bk-06850-DPC                   Doc 13       Filed 06/17/19            Entered 06/17/19 14:46:01                        Desc
                                                                                                                                                      
    Official Form 206E/F                          Main E/F:
                                                Schedule Document         Page
                                                            Creditors Who Have    20 of 44
                                                                               Unsecured Claims                                                 page __ of ___
&5IPNBT"WF
#BMUJNPSF .%




Case 2:19-bk-06850-DPC   Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01   Desc
                         Main Document    Page 21 of 44

























     Case 2:19-bk-06850-DPC   Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01   Desc
                              Main Document    Page 22 of 44
       /eXÎ¦´ï       " !" ""                                                      ,NÇeïÝXe´ î ï      "    "



    
                    


                        


       -§¬êï ÏvzÈï ¬Orfï§êïymï§µfïÈ¬O[fï yÈï ff`f`ï-§ÏyÞfï ßYfµyrïÏvfïyfÈï Èf±ÞfÏyOêï m¶§ïÏvfï
                                                                                                                                        *¨åÑï¨nï\Vï
       ¬µfæz§ßÈï¬Orfï 8mï§ïO``yÏy§Oï@C@EF8CF8Hï[Ä`yÏ§ÅïféyÈÏï`§ï§Ïïqï§ÞÏï§µïÈÞYyÏïÏvyÈï ¬Orfï


    A¨­·¨¸{Ðëï \¹ga|Ð¨ºÉïPgïWÛaïQ<"ïPac»hÊ                         *Éï¨nïÐvgï®gÑ}Ñ}¨ïn|}sïaPÑg ïÐvgï\P}ï|É#ï
ï 9ï
                                  íï                                                                            
                                                                                                                                                   
                                                                            ï .© I¡tiÒï
                                                                              J¢²â~cTÓjcï
                                                                            
                               
                                                                         
                                                                               1Ë¯ãÔkcï
                                                                               ?³ã~cRÕlcïS£cï£lÖwl´ï]©£Ö£tl¤×ï£©¼ï
                                                                               bÍ°àØlcï

                                                                            +PÉÌïo«½ïÙxgï\P|#ï    
          0PÐgï¨ºïaPÐgÉïagZÑïèPÉï}\àº¹gaï                                  :ÉïÐvgï\P|ïÉáZg\ÑïÑ¨ï¨nnÉgÐ)ï
                                                                            ï B¦ï
          =PÉÑï ïa|s}ÑÉï¨nïP\\¨áÐïáZgºï                                  ï MeÇï



  A¨®¹|¨¹|Ðìï\ºga}Ð¨¹ÉïPgïPaïP|}sïPaaºgÉÉï
                                                                            *Éï¨nïÑvgï®gÑ}Ñ}¨ïn|}sïaPÐg ïÐvgï\P}ï|É$ï
                                                                                                                         
                                                                                                                                           
                                                                                                                                                    
                                                                      ï .©£Ö£tk£Öï
                                                                            ï J£³ãcTÖkcï
                                                                            ï 1Í°ãÖlcï

                                                                            +PÉ}Éïn¨¹ïÑvgï\P|%ï      
                                                                                                                   
          0PÐgï¨¹ïaPÐgÉïagZÐïèPÉï}\áº¹gaï                                  ;ÉïÐvgï\P|ïÉáZg\ÑïÑ¨ï¨nnÉgÐ)ï
                                                                            ï B¦ï
          =PÉÑï ïa|s}Üï¨nïP\\¨áÑïàZg¹ï                                   ï MeÇï


    
                                                                            *Éï¨nïÐvgï®gÑ}Ñ}¨ïn|}sïaPÑgïÐvgï\P}ï}É#ï
                                                                                                                              
                                                                                                                                                
                                                                            ï .©£Ö£tk£Öï
                                                                            ï J£³äcTÖlcï
                                                                            ï 1Í°ãÖkcï

                                                                            +PÉ|Éïn¨ºïÐvgï\P|$ï        
          0PÐgï¨ºïaPÐgÉïagZÑïèPÉï|\àººgaï                                  :ÉïÑvgï\P}ïÉáZg\ÑïÑ¨ï¨nnÉgÑ)ï
                                                                            ï B¦ï
          >PÉÑï ïa}s}ÐÉï¨nïP\\¨àÑïàZgºï                                  ï MeÇï


ï    
    A¨ ¾ª¿Ñìï^ÀkdÚ¨Á ï
                          ÉïUgïPaïP|}sïPaaºgÉÉï
                                                                            *Éï¨nïÑvgï®gÐ|Ð}¨ïn}|sïaPÐgïÑvgï\P|ï}É&ï
                                                                                                                                                         
        
                                                                         
                                                                            ï .©£Ö£tl£Öï



                       ï
                                                
                                                         
                                                            +PÉ}Éïn¨ºïÑvgï\P}$ï
                                                                                                           
                                                                                                      
          0PÑgï¨¹ïaPÑgÉïagZÑïèPÉï|\àººgaï                                  :ÉïÐvgï\P|ïÉàZg\ÑïÑ¨ï¨nnÉgÐ)ï

          =PÉÐï ïa}s ÐÉï¨nïP\[¨àÑïàZgºï
                                                                                B¦ï
                                                                            ï MeÇï




ï    
       ! A§®¹|¨º|Ðìï\¹ga|Ð¨¹ÉïPfïPaïP|}sïPaa¹gÉÉï
                                                                            *Éï¨nïÐvgï®gÑ}Ñ}¨ïn}}sïaPÑgï Ñvgï \P}ï |É#ï
                                                                                                                                            
                                                                                                                                      
                                                                              
                                                                            ï .©£Ö£tk£Öï
                                                                            ï J£³ãcTÖlcï
                                                                            ï 1Í°ãÖlcï

                                                                            +PÉ|Éïn¨ºïÐvgï\P}'ï  
                                                                            :ÉïÑvgï\P}ïÉáZg\ÐïÐ¨ï¨nnÉgÑ)ï
                                                                                                              ï



          0PÑgï¨ºïaPÐgÉïagZÑïèPÉï}\áººgaï
                                                                            ï B¦ï
          =PÉÐï ïa}s}ÐÉï¨nïP\\¨áÐïàZgºï                                  ï MeÇï




             Case 2:19-bk-06850-DPC
        Dp|_Tï4©Âï!25ï                          Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01
                                                      G[vfaÞfï 36(ï -Ãfa}Ï§Æï Lv§ï7Pçfï K¥Èf[ÞÃfaï -O}Èï                                           Desc
                                                                                                                                                                "    
                                                                                                                                                          °Tulï  ©nï
                                                      Main Document    Page 23 of 44

























     Case 2:19-bk-06850-DPC   Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01   Desc
                              Main Document    Page 24 of 44

























     Case 2:19-bk-06850-DPC   Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01   Desc
                              Main Document    Page 25 of 44

























     Case 2:19-bk-06850-DPC   Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01   Desc
                              Main Document    Page 26 of 44
 'HEWRU       2(0 0DQXIDFWXULQJ 19 ,QF
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                     EN'3&
                                                                                    &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1DPH



Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


 $GGWKHDPRXQWVRISULRULW\DQGQRQSULRULW\XQVHFXUHGFODLPV




                                                                                                            7RWDORIFODLPDPRXQWV


                                                                                                                                  
D 7RWDOFODLPVIURP3DUW                                                                  D          BBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                                                                             
E 7RWDOFODLPVIURP3DUW                                                                  E         BBBBBBBBBBBBBBBBBBBBBBBBBBBBB




F 7RWDORI3DUWVDQG                                                                                                     
                                                                                               F          BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   /LQHVDE F




           Case 2:19-bk-06850-DPC                Doc 13        Filed 06/17/19      Entered 06/17/19 14:46:01                   Desc               
 2IILFLDO)RUP()                       Main Document              Page 27 of 44
                                              6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                      SDJHBBRIBBB
 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

               2(0 0DQXIDFWXULQJ 19 ,QF
 'HEWRUQDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                             $UL]RQD
 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKHBBBBBBBBBBBBBBBBBBBBBB 'LVWULFWRI BBBBBBB
                                                                               6WDWH 
                             EN'3&
 &DVHQXPEHU ,INQRZQ  BBBBBBBBBBBBBBBBBBBBBBBBB                &KDSWHU BBBBB



                                                                                                                                         &KHFNLIWKLVLVDQ
                                                                                                                                            DPHQGHGILOLQJ

2IILFLDO)RUP*
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  

%HDVFRPSOHWHDQGDFFXUDWHDVSRVVLEOH,IPRUHVSDFHLVQHHGHGFRS\DQGDWWDFKWKHDGGLWLRQDOSDJHQXPEHULQJWKHHQWULHVFRQVHFXWLYHO\

  'RHVWKHGHEWRUKDYHDQ\H[HFXWRU\FRQWUDFWVRUXQH[SLUHGOHDVHV"
          1R&KHFNWKLVER[DQGILOHWKLVIRUPZLWKWKHFRXUWZLWKWKHGHEWRU¶VRWKHUVFKHGXOHV7KHUHLVQRWKLQJHOVHWRUHSRUWRQWKLVIRUP
       
       ✔  <HV)LOOLQDOORIWKHLQIRUPDWLRQEHORZHYHQLIWKHFRQWUDFWVRUOHDVHVDUHOLVWHGRQSchedule A/B: Assets - Real and Personal Property 2IILFLDO
       )RUP$% 
  /LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                  6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWK
                                                                                             ZKRPWKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH


                                          /HDVH                                              0LWFKHOO 6RXWKZHVW //&
         6WDWHZKDWWKHFRQWUDFWRU      BBBBBBBIBB
                                                   RUBBBBB
                                                      3UHPLVHV  DWBB'HEWRU
                                                          BBBBBBB          DV
                                                                    BBBBBBBBBB7
                                                                              BBHBQ         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      OHDVHLVIRUDQGWKHQDWXUH                                                        $WWQ 3KLO 0LWFKHOO
         RIWKHGHEWRU¶VLQWHUHVW        
                                          BBB   (BBBB
                                             BBBB $FRPD  'U
                                                     BBBBBB   6FRWWVGDOH
                                                           BBBBBBBB BBBBBB$=
                                                                          BBBBB              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                              ( :RRG 'U 6FRWWVGDOH $= 
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         6WDWHWKHWHUPUHPDLQLQJ         0RQWKWR0RQWK                                     1R OHDVH GRFXPHQW ZDV HYHU H[HFXWHG 'HEWRUV
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         /LVWWKHFRQWUDFWQXPEHURI     1$
                                          BB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             DVVHWV DUH ORFDWHG LQ WKLV EXLOGLQJ
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         DQ\JRYHUQPHQWFRQWUDFW


         6WDWHZKDWWKHFRQWUDFWRU      (TXLSPHQW /HDVHG E\ 'HEWRU
                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              7HFK *URXS 1RUWK $PHULFD ,QF
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      OHDVHLVIRUDQGWKHQDWXUH                                                        1 WK 6WUHHW 6FRWWVGDOH $= 
         RIWKHGHEWRU¶VLQWHUHVW        $UEXUJ
                                          BBB     8
                                             BBBBBBBBBBBBBB         61
                                                            BBBBBBBBBBBBBBBBBBB              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                              'R QRW NQRZ LI OHDVH ZDV UHQHZHG RU QRW EXW HTXLSPHQW
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         6WDWHWKHWHUPUHPDLQLQJ        ([SLUHG
                                          BBBBB   
                                               BBBBBBBBBBBBBBBBBBB                           LV VWLOO LQ /HVVHH V SRVVHVVLRQ DW DGGUHVV DERYH
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         /LVWWKHFRQWUDFWQXPEHURI
                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              1RWH (TXLSPHQW PD\ EH RZQHG E\ /DQGVFDSH 3URGXFWV DQG 1RW 'HEWRU
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         DQ\JRYHUQPHQWFRQWUDFW


         6WDWHZKDWWKHFRQWUDFWRU      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      OHDVHLVIRUDQGWKHQDWXUH
         RIWKHGHEWRU¶VLQWHUHVW        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         6WDWHWKHWHUPUHPDLQLQJ        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         /LVWWKHFRQWUDFWQXPEHURI
         DQ\JRYHUQPHQWFRQWUDFW          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


         6WDWHZKDWWKHFRQWUDFWRU      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 
         OHDVHLVIRUDQGWKHQDWXUH
         RIWKHGHEWRU¶VLQWHUHVW        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         6WDWHWKHWHUPUHPDLQLQJ        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         /LVWWKHFRQWUDFWQXPEHURI
         DQ\JRYHUQPHQWFRQWUDFW          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


         6WDWHZKDWWKHFRQWUDFWRU      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      OHDVHLVIRUDQGWKHQDWXUH
         RIWKHGHEWRU¶VLQWHUHVW        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         6WDWHWKHWHUPUHPDLQLQJ        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         /LVWWKHFRQWUDFWQXPEHURI
         DQ\JRYHUQPHQWFRQWUDFW          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




           Case 2:19-bk-06850-DPC                      Doc 13         Filed 06/17/19              Entered 06/17/19 14:46:01                   Desc
2IILFLDO)RUP*                                  Main Document             Page 28 of 44
                                             6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                      
                                                                                                                                              SDJHRIBBB
 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

               2(0 0DQXIDFWXULQJ 19 ,QF
 'HEWRUQDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                            $UL]RQD
 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKHBBBBBBBBBBBBBBBBBBBBBBB 'LVWULFWRIBBBBBBBB
                                                                                  6WDWH 
 &DVHQXPEHU ,INQRZQ  EN'3&
                          BBBBBBBBBBBBBBBBBBBBBBBBB




                                                                                                                                            &KHFNLIWKLVLVDQ
                                                                                                                                               DPHQGHGILOLQJ
2IILFLDO)RUP+
Schedule H: Codebtors                                                                                                                                      

%HDVFRPSOHWHDQGDFFXUDWHDVSRVVLEOH,IPRUHVSDFHLVQHHGHGFRS\WKH$GGLWLRQDO3DJHQXPEHULQJWKHHQWULHVFRQVHFXWLYHO\$WWDFK
WKH$GGLWLRQDO3DJHWRWKLVSDJH


  'RHVWKHGHEWRUKDYHDQ\FRGHEWRUV"
        
        ✔ 1R&KHFNWKLVER[DQGVXEPLWWKLVIRUPWRWKHFRXUWZLWKWKHGHEWRU VRWKHUVFKHGXOHV1RWKLQJHOVHQHHGVWREHUHSRUWHGRQWKLVIRUP
         <HV
  ,Q&ROXPQOLVWDVFRGHEWRUVDOORIWKHSHRSOHRUHQWLWLHVZKRDUHDOVROLDEOHIRUDQ\GHEWVOLVWHGE\WKHGHEWRULQWKHVFKHGXOHVRI
        FUHGLWRUVSchedules D-G,QFOXGHDOOJXDUDQWRUVDQGFRREOLJRUV,Q&ROXPQLGHQWLI\WKHFUHGLWRUWRZKRPWKHGHEWLVRZHGDQGHDFK
        VFKHGXOHRQZKLFKWKHFUHGLWRULVOLVWHG,IWKHFRGHEWRULVOLDEOHRQDGHEWWRPRUHWKDQRQHFUHGLWRUOLVWHDFKFUHGLWRUVHSDUDWHO\LQ&ROXPQ

         Column 1:&RGHEWRU                                                                                Column 2:&UHGLWRU

                                                                                                                                              Check all schedules
             1DPH                      0DLOLQJDGGUHVV                                                    1DPH
                                                                                                                                              that apply:

      BBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBB               '              
                                       6WUHHW                                                                                                () 
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                * 

                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       &LW\                       6WDWH              =,3&RGH

                                                                                                                                                                    
 
          BBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBB               ' 
                                       6WUHHW                                                                                                () 
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                * 

                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       &LW\                       6WDWH              =,3&RGH

                                                                                                                                                                    
 
          BBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBB               ' 
                                       6WUHHW                                                                                                () 
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                * 

                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       &LW\                       6WDWH              =,3&RGH
                                                                                                                                                                    
 
          BBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBB               ' 
                                       6WUHHW                                                                                                () 
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                * 

                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       &LW\                       6WDWH              =,3&RGH
                                                                                                                                                                    
 
          BBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBB               ' 
                                       6WUHHW                                                                                                () 
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                * 

                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       &LW\                       6WDWH              =,3&RGH
                                                                                                                                                                    
 
          BBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBB               ' 
                                       6WUHHW                                                                                                () 
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                * 

                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       &LW\                       6WDWH              =,3&RGH


            Case 2:19-bk-06850-DPC                      Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                         Desc
2IILFLDO)RUP+                                     Main Document        Page 29 of 44
                                                             6FKHGXOH+&RGHEWRUV                                                                         
                                                                                                                                                 SDJHRIBBB
)LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

               2(0 0DQXIDFWXULQJ 19 ,QF
 'HEWRUQDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                             $UL]RQD
 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH BBBBBBBBBBBBBBBBBBBBBB'LVWULFWRIBBBBBBBBB
                                                                                       6WDWH 
                          EN'3&
 &DVHQXPEHU ,INQRZQ  BBBBBBBBBBBBBBBBBBBBBBBBB



                                                                                                                                                  &KHFNLIWKLVLVDQ
                                                                                                                                                     DPHQGHGILOLQJ


 2IILFLDO)RUP
 Statement of Financial Affairsfor Non-Individuals Filing for Bankruptcy                                                                                              

 7KHGHEWRUPXVWDQVZHUHYHU\TXHVWLRQ,IPRUHVSDFHLVQHHGHGDWWDFKDVHSDUDWHVKHHWWRWKLVIRUP2QWKHWRSRIDQ\DGGLWLRQDOSDJHV
 ZULWHthe debtor’sQDPHDQGFDVHQXPEHU LINQRZQ 


      Part 1:               Income



       *URVVUHYHQXHIURPEXVLQHVV

          1RQH
                        Identify the beginning and ending dates of the debtor’s fiscal yearZKLFK        6RXUFHVRIUHYHQXH                   *URVVUHYHQXH
                                                                                                                                                                               
                        PD\EHDFDOHQGDU\HDU                                                            &KHFNDOOWKDWDSSO\                  EHIRUHGHGXFWLRQVDQG
                                                                                                                                                 H[FOXVLRQV 

                )URPWKHEHJLQQLQJRIWKH                                                                  ✔  2SHUDWLQJDEXVLQHVV
                                                                                                            
                                                                                                                                           
                                                                                                                                                  BBBBBBBBBBBBBBBB
                ILVFDO\HDUWRILOLQJGDWH
                
                                                       )URP BBBBBBBBBBB WR
                                                              00''<<<<
                                                                                       )LOLQJGDWH
                                                                                        
                                                                                                            2WKHUBBBBBBBBBBBBBBBBBBBBBBB
                                                                                        ✔  2SHUDWLQJDEXVLQHVV
                                                                                                            
                )RUSULRU\HDU                      )URP BBBBBBBBBBB WR          BBBBBBBBBBB                                               
                                                                                                                                                  BBBBBBBBBBBBBBBB
                                                                                        00''<<<<
                                                             00''<<<<
                                                                                                            2WKHUBBBBBBBBBBBBBBBBBBBBBBB
                )RUWKH\HDUEHIRUHWKDW                  1$
                                                       )URP BBBBBBBBBBB  WR         BBBBBBBBBBB         2SHUDWLQJDEXVLQHVV
                                                                                        00''<<<<                                           BBBBBBBBBBBBBBBB
                                                             00''<<<<
                                                                                                            2WKHUBBBBBBBBBBBBBBBBBBBBBBB
          

       1RQEXVLQHVVUHYHQXH
         ,QFOXGHUHYHQXHUHJDUGOHVVRIZKHWKHUWKDWUHYHQXHLVWD[DEOHNon-business incomePD\LQFOXGHLQWHUHVWGLYLGHQGVPRQH\FROOHFWHG
         IURPODZVXLWVDQGUR\DOWLHV/LVWHDFKVRXUFHDQGWKHJURVVUHYHQXHIRUHDFKVHSDUDWHO\'RQRWLQFOXGHUHYHQXHOLVWHGLQOLQH
         ✔  1RQH
         
                                                                                                                                                                                  
                                                                                                           'HVFULSWLRQRIVRXUFHVRIUHYHQXH    *URVVUHYHQXHIURPHDFK
                                                                                                                                                VRXUFH
                                                                                                                                                  EHIRUHGHGXFWLRQVDQG
                                                                                                                                                 H[FOXVLRQV 
          
                    )URPWKHEHJLQQLQJRIWKH
                                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB
                    ILVFDO\HDUWRILOLQJGDWH )URP BBBBBBBBBBB WR               )LOLQJGDWH
                                                              00''<<<<           
                   
                   )RUSULRU\HDU                   )URP BBBBBBBBBBB WR          BBBBBBBBBBB
                                                              00''<<<<           00''<<<<   BBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB
                    
                    

                    )RUWKH\HDUEHIRUHWKDW        )URP BBBBBBBBBBB WR          BBBBBBBBBBB
                                                              00''<<<<           00''<<<<   BBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBB
                    




     2IILFLDO)RUP                                6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                             SDJH
              Case 2:19-bk-06850-DPC                             Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                       Desc
                                                                 Main Document    Page 30 of 44
'HEWRU           2(0 0DQXIDFWXULQJ 19 ,QF
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                              EN'3&
                                                                                                 &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1DPH



    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

     &HUWDLQSD\PHQWVRUWUDQVIHUVWRFUHGLWRUVZLWKLQGD\VEHIRUHILOLQJWKLVFDVH
       /LVWSD\PHQWVRUWUDQVIHUVLQFOXGLQJH[SHQVHUHLPEXUVHPHQWVWRDQ\FUHGLWRURWKHUWKDQUHJXODUHPSOR\HHFRPSHQVDWLRQZLWKLQ
       GD\VEHIRUHILOLQJWKLVFDVHXQOHVVWKHDJJUHJDWHYDOXHRIDOOSURSHUW\WUDQVIHUUHGWRWKDWFUHGLWRULVOHVVWKDQ 7KLVDPRXQWPD\EH
       DGMXVWHGRQDQGHYHU\\HDUVDIWHUWKDWZLWKUHVSHFWWRFDVHVILOHGRQRUDIWHUWKHGDWHRIDGMXVWPHQW 

        1RQH
       ✔
              Creditor’s nameDQGDGGUHVV                       'DWHV         7RWDODPRXQWRUYDOXH        5HDVRQVIRUSD\PHQWRUWUDQVIHU                  
                                                                                                               Check all that apply
       

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBB       BBBBBBBBBBBBBBBBB               6HFXUHGGHEW
               Creditor’s name
                                                                                                                   8QVHFXUHGORDQUHSD\PHQWV
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               6WUHHW                                           BBBBBBBB                                         6XSSOLHUVRUYHQGRUV
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                         6HUYLFHV
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                    6WDWH   =,3&RGH
                                                                 BBBBBBBB                                         2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                
       

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBB       BBBBBBBBBBBBBBBBB               6HFXUHGGHEW
               Creditor’s name
                                                                                                                   8QVHFXUHGORDQUHSD\PHQWV
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               6WUHHW                                           BBBBBBBB                                         6XSSOLHUVRUYHQGRUV
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                         6HUYLFHV
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                    6WDWH   =,3&RGH
                                                                 BBBBBBBB                                         2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  
     3D\PHQWVRURWKHUWUDQVIHUVRISURSHUW\PDGHZLWKLQ\HDUEHIRUHILOLQJWKLVFDVHWKDWEHQHILWHGDQ\LQVLGHU
       /LVWSD\PHQWVRUWUDQVIHUVLQFOXGLQJH[SHQVHUHLPEXUVHPHQWVPDGHZLWKLQ\HDUEHIRUHILOLQJWKLVFDVHRQGHEWVRZHGWRDQLQVLGHURU
       JXDUDQWHHGRUFRVLJQHGE\DQLQVLGHUXQOHVVWKHDJJUHJDWHYDOXHRIDOOSURSHUW\WUDQVIHUUHGWRRUIRUWKHEHQHILWRIWKHLQVLGHULVOHVVWKDQ
        7KLVDPRXQWPD\EHDGMXVWHGRQDQGHYHU\\HDUVDIWHUWKDWZLWKUHVSHFWWRFDVHVILOHGRQRUDIWHUWKHGDWHRIDGMXVWPHQW 
       'RQRWLQFOXGHDQ\SD\PHQWVOLVWHGLQOLQHInsidersLQFOXGHRIILFHUVGLUHFWRUVDQGDQ\RQHLQFRQWURORIDFRUSRUDWHGHEWRUDQGWKHLUUHODWLYHV
       JHQHUDOSDUWQHUVRIDSDUWQHUVKLSGHEWRUDQGWKHLUUHODWLYHVDIILOLDWHVRIWKHGHEWRUDQGLQVLGHUVRIVXFKDIILOLDWHVDQGDQ\PDQDJLQJDJHQWRI
       WKHGHEWRU86&  
       ✔ 1RQH
       
              Insider’s nameDQGDGGUHVV                        'DWHV        7RWDODPRXQWRUYDOXH        5HDVRQVIRUSD\PHQWRUWUDQVIHU
       

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBB      BBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               Insider’sQDPH
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBB                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               6WUHHW
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBB                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                    6WDWH   =,3&RGH


               5HODWLRQVKLSWRGHEWRU
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              
       

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBB      BBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               Insider’s QDPH
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBB                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               6WUHHW
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBB                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               &LW\                    6WDWH   =,3&RGH



               5HODWLRQVKLSWRGHEWRU

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



2IILFLDO)RUP                            6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                            SDJH
           Case 2:19-bk-06850-DPC                      Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                        Desc
                                                       Main Document    Page 31 of 44
'HEWRU             2(0 0DQXIDFWXULQJ 19 ,QF
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                   EN'3&
                                                                                                         &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    1DPH



     5HSRVVHVVLRQVIRUHFORVXUHVDQGUHWXUQV
          /LVWDOOSURSHUW\RIWKHGHEWRUWKDWZDVREWDLQHGE\DFUHGLWRUZLWKLQ\HDUEHIRUHILOLQJWKLVFDVHLQFOXGLQJSURSHUW\UHSRVVHVVHGE\DFUHGLWRU
          VROGDWDIRUHFORVXUHVDOHWUDQVIHUUHGE\DGHHGLQOLHXRIIRUHFORVXUHRUUHWXUQHGWRWKHVHOOHU'RQRWLQFOXGHSURSHUW\OLVWHGLQOLQH

          
          ✔  1RQH
                 Creditor’s nameDQGDGGUHVV                        'HVFULSWLRQRIWKHSURSHUW\                                  'DWH             9DOXHRISURSHUW\    
                                                                                                                                                                            
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                   BBBBBBBBBBBBBB    BBBBBBBBBBB
                  Creditor’s name
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  6WUHHW                                                                                                            
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  &LW\                    6WDWH   =,3&RGH

          

                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                   BBBBBBBBBBBBBBB        BBBBBBBBBBB
                  Creditor’s name
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  6WUHHW
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                        
                  &LW\                    6WDWH   =,3&RGH


     6HWRIIV
          /LVWDQ\FUHGLWRULQFOXGLQJDEDQNRUILQDQFLDOLQVWLWXWLRQWKDWZLWKLQGD\VEHIRUHILOLQJWKLVFDVHVHWRIIRURWKHUZLVHWRRNDQ\WKLQJIURPDQDFFRXQWRI
          WKHGHEWRUZLWKRXWSHUPLVVLRQRUUHIXVHGWRPDNHDSD\PHQWat the debtor’s direction from an account of tKHGHEWRUEHFDXVHWKHGHEWRURZHGDGHEW
          
          ✔ 1RQH

                  Creditor’s nameDQGDGGUHVV                         'HVFULSWLRQRIWKHDFWLRQFUHGLWRUWRRN                     'DWHDFWLRQZDV
                                                                                                                                     WDNHQ
                                                                                                                                                             $PRXQW

          
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB               BBBBBBBBBBBBBBB       BBBBBBBBBBB
                   Creditor’s name
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                                 
                   6WUHHW                                                                                                                              
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        /DVWGLJLWVRIDFFRXQWQXPEHU;;;;–BBBBBBBB
                   &LW\                    6WDWH   =,3&RGH


        Part 3:      Legal Actions or Assignments
     /HJDODFWLRQVDGPLQLVWUDWLYHSURFHHGLQJVFRXUWDFWLRQVH[HFXWLRQVDWWDFKPHQWVRUJRYHUQPHQWDODXGLWV
          /LVWWKHOHJDODFWLRQVSURFHHGLQJVLQYHVWLJDWLRQVDUELWUDWLRQVPHGLDWLRQVDQGDXGLWVE\IHGHUDORUVWDWHDJHQFLHVLQZKLFKWKHGHEWRU
          ZDVLQYROYHGLQDQ\FDSDFLW\—ZLWKLQ\HDUEHIRUHILOLQJWKLVFDVH

         ✔ 1RQH
          
                   &DVHWLWOH                              1DWXUHRIFDVH                           Court or agency’s nameDQGDGGUHVV                6WDWXVRIFDVH         
          
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             3HQGLQJ
                                                                                                  1DPH
                                                                                                                                                          2QDSSHDO
                                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  &DVHQXPEHU                                                                   6WUHHW                                                 &RQFOXGHG
                                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                  &LW\              6WDWH         =,3&RGH
                                                                                                                                                                               
                   &DVHWLWOH                                                                        Court or agency’s nameDQGDGGUHVV                                        
                                                                                                                                                          3HQGLQJ
          
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             2QDSSHDO
                                                                                                  1DPH
                                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                          &RQFOXGHG
                   &DVHQXPEHU
                                                                                                  6WUHHW
                                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                  &LW\                    6WDWH   =,3&RGH
          




2IILFLDO)RUP                                6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                    SDJH
              Case 2:19-bk-06850-DPC                       Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                              Desc
                                                           Main Document    Page 32 of 44
'HEWRU
                         2(0 0DQXIDFWXULQJ 19 ,QF
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                 EN'3&
                                                                                                           &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        1DPH



     $VVLJQPHQWVDQGUHFHLYHUVKLS
            /LVWDQ\SURSHUW\LQWKHKDQGVRIDQDVVLJQHHIRUWKHEHQHILWRIFUHGLWRUVGXULQJWKHGD\VEHIRUHILOLQJWKLVFDVHDQGDQ\SURSHUW\LQWKH
            KDQGVRIDUHFHLYHUFXVWRGLDQRURWKHUFRXUWDSSRLQWHGRIILFHUZLWKLQ\HDUEHIRUHILOLQJWKLVFDVH
           ✔  1RQH
            
                     Custodian’s nameDQGDGGUHVV                        'HVFULSWLRQRIWKHSURSHUW\                       9DOXH                                                  
            

                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBB
                     &ustodian’s QDPH
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                          &DVHWLWOH                                        &RXUWQDPHDQGDGGUHVV                                  
                     6WUHHW
                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                           1DPH
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          &DVHQXPEHU                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     &LW\                    6WDWH   =,3&RGH                                                           6WUHHW
                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                          'DWHRIRUGHURUDVVLJQPHQW                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                           &LW\              6WDWH         =,3&RGH

                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    Part 4:              Certain Gifts and Charitable Contributions

     /LVWDOOJLIWVRUFKDULWDEOHFRQWULEXWLRQVWKHGHEWRUJDYHWRDUHFLSLHQWZLWKLQ\HDUVEHIRUHILOLQJWKLVFDVHXQOHVVWKHDJJUHJDWHYDOXH
            RIWKHJLIWVWRWKDWUHFLSLHQWLVOHVVWKDQ
           
            ✔  1RQH
                     Recipient’s nameDQGDGGUHVV                        'HVFULSWLRQRIWKHJLIWVRUFRQWULEXWLRQV                   'DWHVJLYHQ              9DOXH          


            
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                 BBBBBBBBBBBBBBBBB        BBBBBBBBBB
                    Recipient’s QDPH

                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    6WUHHW
                                                                                                                                                            
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    &LW\                    6WDWH   =,3&RGH


                     Recipient’s relationship to debtor
        
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     


                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                 BBBBBBBBBBBBBBBBB        BBBBBBBBBB
             Recipient’s QDPH

                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    6WUHHW                                                                                                                                 
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    &LW\                    6WDWH   =,3&RGH


                    Recipient’s relationship to debtor
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    


    Part 5:              Certain Losses

     $OOORVVHVIURPILUHWKHIWRURWKHUFDVXDOW\ZLWKLQ\HDUEHIRUHILOLQJWKLVFDVH

           ✔ 1RQH
            
                                                                                                                                                                                     
                     'HVFULSWLRQRIWKHSURSHUW\ORVWDQGKRZWKHORVV   $PRXQWRISD\PHQWVUHFHLYHGIRUWKHORVV                    'DWHRIORVV         9DOXHRISURSHUW\
                     RFFXUUHG                                            ,I\RXKDYHUHFHLYHGSD\PHQWVWRFRYHUWKHORVVIRU                              ORVW
                                                                          H[DPSOHIURPLQVXUDQFHJRYHUQPHQWFRPSHQVDWLRQRU
                                                                          WRUWOLDELOLW\OLVWWKHWRWDOUHFHLYHG
                                                                          /LVWXQSDLGFODLPVRQ2IILFLDO)RUP$% Schedule A/B:
                                                                          Assets – Real and Personal Property).


                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                 BBBBBBBBBBBBBBBBB        BBBBBBBBBB
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                           
                     
2IILFLDO)RUP                                   6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                     SDJH
                Case 2:19-bk-06850-DPC                         Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                              Desc
                                                               Main Document    Page 33 of 44
'HEWRU             2(0 0DQXIDFWXULQJ 19 ,QF
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                               EN'3&
                                                                                                   &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    1DPH



    Part 6:          Certain Payments or Transfers

     3D\PHQWVUHODWHGWREDQNUXSWF\
          /LVWDQ\SD\PHQWVRIPRQH\RURWKHUWUDQVIHUVRISURSHUW\PDGHE\WKHGHEWRURUSHUVRQDFWLQJRQEHKDOIRIWKHGHEWRUZLWKLQ\HDUEHIRUH
          WKHILOLQJRIWKLVFDVHWRDQRWKHUSHUVRQRUHQWLW\LQFOXGLQJDWWRUQH\VWKDWWKHGHEWRUFRQVXOWHGDERXWGHEWFRQVROLGDWLRQRUUHVWUXFWXULQJ
          VHHNLQJEDQNUXSWF\UHOLHIRUILOLQJDEDQNUXSWF\FDVH

          1RQH
                                                                                                                                                                    
                :KRZDVSDLGRUZKRUHFHLYHGWKHWUDQVIHU"       ,IQRWPRQH\GHVFULEHDQ\SURSHUW\WUDQVIHUUHG          'DWHV             7RWDODPRXQWRU
                                                                                                                                                 YDOXH

                  6QHOO :LOQHU 7UXVW $FFRXQW
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        QD
                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB               
                                                                                                                             BBBBBBBBBBBBBB            
                                                                                                                                                     BBBBBBBBB
                $GGUHVV
                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   ( 9DQ %XUHQ 6W 6XLWH 
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          
                 6WUHHW
                                                                                                                                                
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  3KRHQL[                 $=        
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                    6WDWH   =,3&RGH


                (PDLORUZHEVLWHDGGUHVV
                 FED\OH\#VZODZFRP
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                :KRPDGHWKHSD\PHQWLIQRWGHEWRU"

                /DQGVFDSH 3URGXFWV ,QF                                                                                                       
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                

                :KRZDVSDLGRUZKRUHFHLYHGWKHWUDQVIHU"       ,IQRWPRQH\GHVFULEHDQ\SURSHUW\WUDQVIHUUHG          'DWHV             7RWDODPRXQWRU
                                                                                                                                                 YDOXH


           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                             BBBBBBBBBBBBBB         BBBBBBBBB
                $GGUHVV                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 6WUHHW
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                

                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                    6WDWH   =,3&RGH
          
                 (PDLORUZHEVLWHDGGUHVV
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

          
                 :KRPDGHWKHSD\PHQWLIQRWGHEWRU"
          
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


     6HOIVHWWOHGWUXVWVRIZKLFKWKHGHEWRULVDEHQHILFLDU\
          /LVWDQ\SD\PHQWVRUWUDQVIHUVRISURSHUW\PDGHE\WKHGHEWRURUDSHUVRQDFWLQJRQEHKDOIRIWKHGHEWRUZLWKLQ\HDUVEHIRUHWKHILOLQJRIWKLVFDVHWR
          DVHOIVHWWOHGWUXVWRUVLPLODUGHYLFH
          'RQRWLQFOXGHWUDQVIHUVDOUHDG\OLVWHGRQWKLVVWDWHPHQW

         ✔  1RQH
          
                                                                                                                                                                    
                1DPHRIWUXVWRUGHYLFH                          'HVFULEHDQ\SURSHUW\WUDQVIHUUHG                        'DWHVWUDQVIHUV    7RWDODPRXQWRU
                                                                                                                             ZHUHPDGH          YDOXH


                                                                                                                             BBBBBBBBBBBBBB         BBBBBBBBB
                                                                                                                                                                    
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                 7UXVWHH                                                                                                                                         
                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                                        


2IILFLDO)RUP                             6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                               SDJH
              Case 2:19-bk-06850-DPC                     Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                        Desc
                                                         Main Document    Page 34 of 44
'HEWRU             2(0 0DQXIDFWXULQJ 19 ,QF
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                               EN'3&
                                                                                                    &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    1DPH



     7UDQVIHUVQRWDOUHDG\OLVWHGRQWKLVVWDWHPHQW
          /LVWDQ\WUDQVIHUVRIPRQH\RURWKHUSURSHUW\E\VDOHWUDGHRUDQ\RWKHUPHDQVPDGHE\WKHGHEWRURUDSHUVRQDFWLQJRQEHKDOIRIWKHGHEWRU
          ZLWKLQ\HDUVEHIRUHWKHILOLQJRIWKLVFDVHWRDQRWKHUSHUVRQRWKHUWKDQSURSHUW\WUDQVIHUUHGLQWKHRUGLQDU\FRXUVHRIEXVLQHVVRUILQDQFLDODIIDLUV
          ,QFOXGHERWKRXWULJKWWUDQVIHUVDQGWUDQVIHUVPDGHDVVHFXULW\'RQRWLQFOXGHJLIWVRUWUDQVIHUVSUHYLRXVO\OLVWHGRQWKLVVWDWHPHQW


         ✔ 1RQH
          
                                                                                                                                                                        
                :KRUHFHLYHGWUDQVIHU"                            'HVFULSWLRQRISURSHUW\WUDQVIHUUHGRUSD\PHQWVUHFHLYHG   'DWHWUDQVIHU       7RWDODPRXQWRU
                                                                    RUGHEWVSDLGLQH[FKDQJH                                  ZDVPDGH            YDOXH



           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                BBBBBBBBBBBBBBBB        BBBBBBBBB

                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                     
                 $GGUHVV
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 6WUHHW
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                    6WDWH   =,3&RGH

    
                 5HODWLRQVKLSWRGHEWRU

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                         

                                                                                                                                                                       
                 

                                                                                                                                                                       
                 :KRUHFHLYHGWUDQVIHU"
                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                BBBBBBBBBBBBBBBB        BBBBBBBBB
                                                                                                                                                     
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          
                 $GGUHVV
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 6WUHHW
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                    6WDWH   =,3&RGH

                5HODWLRQVKLSWRGHEWRU
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                                           

    
    Part 7:          Previous Locations

    3UHYLRXVDGGUHVVHV
         /LVWDOOSUHYLRXVDGGUHVVHVXVHGE\WKHGHEWRUZLWKLQ\HDUVEHIRUHILOLQJWKLVFDVHDQGWKHGDWHVWKHDGGUHVVHVZHUHXVHG

         ✔  'RHVQRWDSSO\
          
                $GGUHVV                                                                                            'DWHVRIRFFXSDQF\
                                                                                                                                                                        
                                                                                                                                                                        
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            )URP      BBBBBBBBBBBB       7R BBBBBBBBBBBB
                6WUHHW
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                                     6WDWH       =,3&RGH


           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            )URP      BBBBBBBBBBBB       7R BBBBBBBBBBBB
                6WUHHW                                                                                             
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                                     6WDWH       =,3&RGH
                                                          
2IILFLDO)RUP                            6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                    SDJH
              Case 2:19-bk-06850-DPC                     Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                            Desc
                                                         Main Document    Page 35 of 44
'HEWRU              2(0 0DQXIDFWXULQJ 19 ,QF
                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                 EN'3&
                                                                                                         &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     1DPH



    Part 8:              Health Care Bankruptcies

     +HDOWK&DUHEDQNUXSWFLHV
         ,VWKHGHEWRUSULPDULO\HQJDJHGLQRIIHULQJVHUYLFHVDQGIDFLOLWLHVIRU
           GLDJQRVLQJRUWUHDWLQJLQMXU\GHIRUPLW\RUGLVHDVHRU
           SURYLGLQJDQ\VXUJLFDOSV\FKLDWULFGUXJWUHDWPHQWRUREVWHWULFFDUH"

         
          ✔ 1R*RWR3DUW
          <HV)LOOLQWKHLQIRUPDWLRQEHORZ
    
                 )DFLOLW\QDPHDQGDGGUHVV                         1DWXUHRIWKHEXVLQHVVRSHUDWLRQLQFOXGLQJW\SHRIVHUYLFHVWKH             ,IGHEWRUSURYLGHVPHDOV   
                                                                     GHEWRUSURYLGHV                                                              DQGKRXVLQJQXPEHURI
                                                                                                                                                   patients in debtor’s FDUH
                                                                                                                                                                                
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                  BBBBBBBBBBBBBBBBBBBB
                 )DFLOLW\QDPH
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 6WUHHW                                             /RFDWLRQZKHUHSDWLHQWUHFRUGVDUHPDLQWDLQHG LIGLIIHUHQWIURPIDFLOLW\    +RZDUHUHFRUGVNHSW"       
                                                                     DGGUHVV ,IHOHFWURQLFLGHQWLI\DQ\VHUYLFHSURYLGHU
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                                                      
                                                                                                                                                   Check all that apply:
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                 6WDWH      =,3&RGH         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                    (OHFWURQLFDOO\
                                                                                                                                                    3DSHU
                                                                   
    
                 )DFLOLW\QDPHDQGDGGUHVV                         1DWXUHRIWKHEXVLQHVVRSHUDWLRQLQFOXGLQJW\SHRIVHUYLFHVWKH             ,IGHEWRUSURYLGHVPHDOV   
                                                                     GHEWRUSURYLGHV                                                              DQGKRXVLQJQXPEHURI
                                                                                                                                                   patients in debtor’s care
                                                                                                                                                                                
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                  BBBBBBBBBBBBBBBBBBBB
                 )DFLOLW\QDPH
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 6WUHHW                                             /RFDWLRQZKHUHSDWLHQWUHFRUGVDUHPDLQWDLQHG LIGLIIHUHQWIURPIDFLOLW\    +RZDUHUHFRUGVNHSW"       
                                                                     DGGUHVV ,IHOHFWURQLFLGHQWLI\DQ\VHUYLFHSURYLGHU
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                                                      
                                                                                                                                                   Check all that apply:
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                 6WDWH      =,3&RGH         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                    (OHFWURQLFDOO\
                                                                                                                                                    3DSHU
                                                                   
    Part 9:              Personally Identifiable Information

    'RHVWKHGHEWRUFROOHFWDQGUHWDLQSHUVRQDOO\LGHQWLILDEOHLQIRUPDWLRQRIFXVWRPHUV"

         
          ✔  1R
          <HV6WDWHWKHQDWXUHRIWKHLQIRUPDWLRQFROOHFWHGDQGUHWDLQHGBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     'RHVWKHGHEWRUKDYHDSULYDF\SROLF\DERXWWKDWLQIRUPDWLRQ"
                       1R
                       <HV

    :LWKLQ\HDUVEHIRUHILOLQJWKLVFDVHKDYHDQ\HPSOR\HHVRIWKHGHEWRUEHHQSDUWLFLSDQWVLQDQ\(5,6$ N  E RURWKHU
          SHQVLRQRUSURILWVKDULQJSODQPDGHDYDLODEOHE\WKHGHEWRUDVDQHPSOR\HHEHQHILW"

         
          ✔ 1R*RWR3DUW
         T <HV'RHVWKHGHEWRUVHUYHDVSODQDGPLQLVWUDWRU"
                   1R*RWR3DUW
                   <HV)LOOLQEHORZ
                              1DPHRISODQ                                                                           (PSOR\HULGHQWLILFDWLRQQXPEHURIWKHSODQ             
                                                                                                                                                                               
                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                (,1BBBBBB–BBBBBBBBBBBBBBBBBBBBB

                              +DVWKHSODQEHHQWHUPLQDWHG"
                               1R
                               <HV
                        

2IILFLDO)RUP                                 6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                   SDJH
              Case 2:19-bk-06850-DPC                        Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                              Desc
                                                            Main Document    Page 36 of 44
'HEWRU                 2(0   0DQXIDFWXULQJ 19 ,QF
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                 EN'3&
                                                                                                          &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        1DPH



        Part 10:             Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

         &ORVHGILQDQFLDODFFRXQWV
              Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
              PRYHGRUWUDQVIHUUHG"
              ,QFOXGHFKHFNLQJVDYLQJVPRQH\PDUNHWRURWKHUILQDQFLDODFFRXQWVFHUWLILFDWHVRIGHSRVLWDQGVKDUHVLQEDQNVFUHGLWXQLRQV
              EURNHUDJHKRXVHVFRRSHUDWLYHVDVVRFLDWLRQVDQGRWKHUILQDQFLDOLQVWLWXWLRQV

             ✔ 1RQH
              
                                                                                                                                                                                  
                    )LQDQFLDOLQVWLWXWLRQQDPHDQGDGGUHVV         /DVWGLJLWVRIDFFRXQW      7\SHRIDFFRXQW            'DWHDFFRXQWZDV        /DVWEDODQFH
                                                                     QXPEHU                                                    FORVHGVROGPRYHG    EHIRUHFORVLQJRU
                                                                                                                                RUWUDQVIHUUHG          WUDQVIHU
                                                                                                                                                                                  
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         ;;;;–BBBBBBBBBBBB        &KHFNLQJ                 BBBBBBBBBBBBBBBBBBB         BBBBBBBBBB
                     1DPH
                                                                                                    6DYLQJV
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     6WUHHW
                                                                     
                                                                                                    0RQH\PDUNHW                                     
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                    %URNHUDJH
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     &LW\              6WDWH     =,3&RGH                                        2WKHUBBBBBBBBBBBBBB
                    

               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         ;;;;–BBBBBBBBBBBB        &KHFNLQJ                 BBBBBBBBBBBBBBBBBBB         BBBBBBBBBB
                     1DPH
                                                                                                    6DYLQJV
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     6WUHHW
                                                                                                   0RQH\PDUNHW                                     
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                    %URNHUDJH
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     &LW\                  6WDWH       =,3&RGH                                  2WKHUBBBBBBBBBBBBBB

         6DIHGHSRVLWER[HV
              /LVWDQ\VDIHGHSRVLWER[RURWKHUGHSRVLWRU\IRUVHFXULWLHVFDVKRURWKHUYDOXDEOHVWKHGHEWRUQRZKDVRUGLGKDYHZLWKLQ\HDUEHIRUHILOLQJWKLVFDVH

             ✔  1RQH
              
                                                                                                                                                               'RHVGHEWRU 
                         'HSRVLWRU\LQVWLWXWLRQQDPHDQGDGGUHVV    1DPHVRIDQ\RQHZLWKDFFHVVWRLW          'HVFULSWLRQRIWKHFRQWHQWV
                                                                                                                                                                VWLOOKDYHLW"

              
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              1R
                     1DPH
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                 <HV
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     6WUHHW                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          $GGUHVV                                                                                  
                     &LW\              6WDWH     =,3&RGH
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    2IISUHPLVHVVWRUDJH
             /LVWDQ\SURSHUW\NHSWLQVWRUDJHXQLWVRUZDUHKRXVHVZLWKLQ\HDUEHIRUHILOLQJWKLVFDVH'RQRWLQFOXGHIDFLOLWLHVWKDWDUHLQDSDUWRIDEXLOGLQJLQ
             ZKLFKWKHGHEWRUGRHVEXVLQHVV

             1RQH
                         )DFLOLW\QDPHDQGDGGUHVV                  1DPHVRIDQ\RQHZLWKDFFHVVWRLW         'HVFULSWLRQRIWKHFRQWHQWV                    'RHVGHEWRU
                                                                                                                                                                VWLOOKDYHLW"
                                                                                                                                                                1R
                     /DQGVFDSH 3URGXFWV ,QF
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          5LFKDUG RU 5D\ RU 6XH <RUN
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         8VHG  7RQ &LQFLQQDWL
                                                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     1DPH
                                                                                                                                                                
                                                                                                                                                                ✔  <HV
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         1RW FHUWDLQ LI /3, HYHU UHLPEXUVH
                                                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             
                       6 WK $YH
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    6WUHHW                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         GHEWRU IRU SXUFKDVH LQ -DQ  
                                                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                      7ROOHVRQ           $=         
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             $GGUHVV                                                                               
                     &LW\              6WDWH     =,3&RGH
                                                                       6 WK $YH
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      7ROOHVRQ $= 
                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



2IILFLDO)RUP                                    6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                               SDJH   
                  Case 2:19-bk-06850-DPC                        Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                         Desc
                                                                Main Document    Page 37 of 44
 2IISUHPLVHVVWRUDJH FRQW G

$FRPD'ULYH
6FRWWVGDOH$=


3KLO0LWFKHOKDVDFFHVVWRVWRUDJHIDFLOLW


6RPHLWHPVRIHTXLSPHQWRZQHGE\GHEWRUVWRUHGDFURVVWKHVWUHHWIURP$FRPD
'U




       Case 2:19-bk-06850-DPC                 Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01   Desc 
                                              Main Document    Page 38 of 44
'HEWRU          2(0 0DQXIDFWXULQJ 19 ,QF
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                EN'3&
                                                                                                 &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 1DPH



    Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own

     3URSHUW\KHOGIRUDQRWKHU
         /LVWDQ\SURSHUW\WKDWWKHGHEWRUKROGVRUFRQWUROVWKDWDQRWKHUHQWLW\RZQV,QFOXGHDQ\SURSHUW\ERUURZHGIURPEHLQJVWRUHGIRURUKHOGLQ
         WUXVW'RQRWOLVWOHDVHGRUUHQWHGSURSHUW\

         1RQH
                                                            /RFDWLRQRIWKHSURSHUW\                  'HVFULSWLRQRIWKHSURSHUW\                    9DOXH       
              Owner’s name DQGDGGUHVV
         
                                                                                                                                                          
                                                                                                                                                        BBBBBBB
              /DQGVFDSH 3URGXFWV ,QF
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         ( $FRPD 'U
                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           WR  GHVNWRS FRPSXWHUV
                                                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              1DPH                                                                                                                                     
                                                             6FRWWVGDOH $= 
                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                6 WK $YH
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              6WUHHW                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               7ROOHVRQ          $=          
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              &LW\              6WDWH     =,3&RGH




    Part 12:        Details About Environmental Information

    )RUWKHSXUSRVHRI3DUWWKHIROORZLQJGHILQLWLRQVDSSO\
     Environmental lawPHDQVDQ\VWDWXWHRUJRYHUQPHQWDOUHJXODWLRQWKDWFRQFHUQVSROOXWLRQFRQWDPLQDWLRQRUKD]DUGRXVPDWHULDO
         UHJDUGOHVVRIWKHPHGLXPDIIHFWHG DLUODQGZDWHURUDQ\RWKHUPHGLXP 
     SitePHDQVDQ\ORFDWLRQIDFLOLW\RUSURSHUW\LQFOXGLQJGLVSRVDOVLWHVWKDWWKHGHEWRUQRZRZQVRSHUDWHVRUXWLOL]HVRUWKDWWKHGHEWRU
         IRUPHUO\RZQHGRSHUDWHGRUXWLOL]HG
     Hazardous materialPHDQVDQ\WKLQJWKDWDQHQYLURQPHQWDOODZGHILQHVDVKD]DUGRXVRUWR[LFRUGHVFULEHVDVDSROOXWDQWFRQWDPLQDQW
         RUDVLPLODUO\KDUPIXOVXEVWDQFH

    5HSRUWDOOQRWLFHVUHOHDVHVDQGSURFHHGLQJVNQRZQUHJDUGOHVVRIZKHQWKH\RFFXUUHG


    +DVWKHGHEWRUEHHQDSDUW\LQDQ\MXGLFLDORUDGPLQLVWUDWLYHSURFHHGLQJXQGHUDQ\HQYLURQPHQWDOODZ",QFOXGHVHWWOHPHQWVDQGRUGHUV


        
         ✔  1R
        <HV3URYLGHGHWDLOVEHORZ
             &DVHWLWOH                                &RXUWRUDJHQF\QDPHDQGDGGUHVV             1DWXUHRIWKHFDVH                        6WDWXVRIFDVH    

              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         3HQGLQJ
              &DVHQXPEHU                               1DPH
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                   2QDSSHDO
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         6WUHHW
                                                                                                                                                   &RQFOXGHG
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                   
                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         &LW\              6WDWH     =,3&RGH
              

    +DVDQ\JRYHUQPHQWDOXQLWRWKHUZLVHQRWLILHGWKHGHEWRUWKDWWKHGHEWRUPD\EHOLDEOHRUSRWHQWLDOO\OLDEOHXQGHURULQYLRODWLRQRIDQ
         HQYLURQPHQWDOODZ"

        
         ✔  1R
        <HV3URYLGHGHWDLOVEHORZ
             6LWHQDPHDQGDGGUHVV                     *RYHUQPHQWDOXQLWQDPHDQGDGGUHVV           (QYLURQPHQWDOODZLINQRZQ              'DWHRIQRWLFH     
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBB
              1DPH                                      1DPH
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              6WUHHW                                    6WUHHW                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              &LW\              6WDWH  =,3&RGH       &LW\              6WDWH     =,3&RGH

         

2IILFLDO)RUP                            6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                SDJH
             Case 2:19-bk-06850-DPC                    Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                        Desc
                                                       Main Document    Page 39 of 44
'HEWRU               2(0 0DQXIDFWXULQJ 19 ,QF
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                       EN'3&
                                                                                                   &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                      1DPH



    +DVWKHGHEWRUQRWLILHGDQ\JRYHUQPHQWDOXQLWRIDQ\UHOHDVHRIKD]DUGRXVPDWHULDO"
          
           ✔  1R
          <HV3URYLGHGHWDLOVEHORZ
                  6LWHQDPHDQGDGGUHVV                  *RYHUQPHQWDOXQLWQDPHDQGDGGUHVV          (QYLURQPHQWDOODZLINQRZQ                'DWHRIQRWLFH        
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBB
                   1DPH                                   1DPH
                                                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   6WUHHW                                 6WUHHW                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   &LW\              6WDWH  =,3&RGH    &LW\              6WDWH     =,3&RGH




    Part 13:              Details About the Debtor’s Business or Connections to Any Business


    2WKHUEXVLQHVVHVLQZKLFKWKHGHEWRUKDVRUKDVKDGDQLQWHUHVW
           /LVWDQ\EXVLQHVVIRUZKLFKWKHGHEWRUZDVDQRZQHUSDUWQHUPHPEHURURWKHUZLVHDSHUVRQLQFRQWUROZLWKLQ\HDUVEHIRUHILOLQJWKLVFDVH
           ,QFOXGHWKLVLQIRUPDWLRQHYHQLIDOUHDG\OLVWHGLQWKH6FKHGXOHV

           
           ✔  1RQH

                                                                                                                                                                          
                   %XVLQHVVQDPHDQGDGGUHVV               'HVFULEHWKHQDWXUHRIWKHEXVLQHVV                 (PSOR\HU,GHQWLILFDWLRQQXPEHU
                                                                                                                 'RQRWLQFOXGH6RFLDO6HFXULW\QXPEHURU,7,1

                                                                                                                 (,1BBBBBB–BBBBBBBBBBBBBBBBBBBBB
             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1DPH
                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                 'DWHVEXVLQHVVH[LVWHG                       
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   6WUHHW                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                           )URPBBBBBBB          7R BBBBBBB          
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   &LW\              6WDWH  =,3&RGH
                                                                                                                                                                         

                                                                                                                                                                           
                   %XVLQHVVQDPHDQGDGGUHVV               'HVFULEHWKHQDWXUHRIWKHEXVLQHVV                 (PSOR\HU,GHQWLILFDWLRQQXPEHU
                                                                                                           'RQRWLQFOXGH6RFLDO6HFXULW\QXPEHURU,7,1
           
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       (,1BBBBBB–BBBBBBBBBBBBBBBBBBBBB

           
                   1DPH
                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                 'DWHVEXVLQHVVH[LVWHG                       
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   6WUHHW                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                           )URPBBBBBBB          7R BBBBBBB          
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   &LW\              6WDWH  =,3&RGH
                  


                  %XVLQHVVQDPHDQGDGGUHVV               'HVFULEHWKHQDWXUHRIWKHEXVLQHVV                 (PSOR\HU,GHQWLILFDWLRQQXPEHU
                                                                                                                 'RQRWLQFOXGH6RFLDO6HFXULW\QXPEHURU,7,1

             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       (,1BBBBBB–BBBBBBBBBBBBBBBBBBBBB
                   1DPH
           
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       'DWHVEXVLQHVVH[LVWHG                       
                   6WUHHW                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                           )URPBBBBBBB          7R BBBBBBB          
                   &LW\              6WDWH  =,3&RGH




           




2IILFLDO)RUP                              6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                   SDJH
               Case 2:19-bk-06850-DPC                     Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                        Desc
                                                          Main Document    Page 40 of 44
'HEWRU             2(0 0DQXIDFWXULQJ 19 ,QF
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                 EN'3&
                                                                                                     &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   1DPH



     %RRNVUHFRUGVDQGILQDQFLDOVWDWHPHQWV
         DList     all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case. 

                  1RQH
         
                   1DPHDQGDGGUHVV                                                                              'DWHVRIVHUYLFH                     

                                                                                                                        
                                                                                                                   )URPBBBBBBB          3UHVHQW
                                                                                                                                       7R BBBBBBB      
        D     1RUPD 6XVLH 0LWFKHOO 3ULPDULO\
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1DPH                                                                                           
                   % ( $FRPD 'U
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  6WUHHW                                                                                         
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   6FRWWVGDOH                                    $=                  
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   &LW\                                         6WDWH             =,3&RGH
                  
                  1DPHDQGDGGUHVV                                                                              'DWHVRIVHUYLFH                     

                                                                                                                        
                                                                                                                   )URPBBBBBBB          3UHVHQW
                                                                                                                                       7R BBBBBBB      
        D     6XH <RUN
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1DPH                                                                                           
                    6 WK $YHQXH
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  6WUHHW                                                                                         
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   7ROOHVRQ                                      $=                  
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   &LW\                                         6WDWH             =,3&RGH
                  
         E   List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a finDQFLDO
                  VWDWHPHQWZLWKLQ\HDUVEHIRUHILOLQJWKLVFDVH
                  1RQH
                        1DPHDQGDGGUHVV                                                                        'DWHVRIVHUYLFH                     

                                                                                                                        
                                                                                                                   )URPBBBBBBB          3UHVHQW
                                                                                                                                       7R BBBBBBB      
             E     1RUPD 6XVLH 0LWFKHOO 3ULPDULO\
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        1DPH                                                                                                                          
         
                          % ( $FRPD 'U
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                
                         6WUHHW
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          6FRWWVGDOH                                   $=                  
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         &LW\                                         6WDWH             =,3&RGH
                        
                        1DPHDQGDGGUHVV                                                                        'DWHVRIVHUYLFH                     

                                                                                                                        
                                                                                                                   )URPBBBBBBB          3UHVHQW
                                                                                                                                       7R BBBBBBB      
             E     6XH <RUN
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        1DPH                                                                                                                          
                           6 WK $YHQXH
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        6WUHHW                                                                                                                        
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          7ROOHVRQ                                     $=                  
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        &LW\                                        6WDWH             =,3&RGH



         26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is fileG
                  1RQH
                         1DPHDQGDGGUHVV                                                                        ,IDQ\ERRNVRIDFFRXQWDQGUHFRUGVDUH
                                                                                                                  XQDYDLODEOHH[SODLQZK\
                                                                                                                                                                     
             F     1RUPD 6XVLH 0LWFKHOO
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            $OO ERRNV DQG UHFRUGV KDG WR EH
                                                                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        1DPH                                                                                                                                       
                                                                                                                    REWDLQHG IURP 0V 0LWFKHOO ZKR LV
                                                                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          % ( $FRPD 'U
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         6WUHHW                                                                                    DOVR D FUHGLWRU
                                                                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          6FRWWVGDOH                                   $=                  
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         &LW\                                             6WDWH                =,3&RGH
                        

2IILFLDO)RUP                                6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                           SDJH
             Case 2:19-bk-06850-DPC                        Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                       Desc
                                                           Main Document    Page 41 of 44
'HEWRU               2(0 0DQXIDFWXULQJ 19 ,QF
                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                              EN'3&
                                                                                                   &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     1DPH


                       

                                                                                                                     ,IDQ\ERRNVRIDFFRXQWDQGUHFRUGVDUH
                         1DPHDQGDGGUHVV
                                                                                                                     XQDYDLODEOHH[SODLQZK\                            
              F     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         1DPH
                                                                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         6WUHHW
                                                                                                                                                                          
                                                                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         &LW\                                         6WDWH             =,3&RGH
                                                                                                                    

          G/LVWDOOILQDQFLDOLQVWLWXWLRQVFUHGLWRUVDQGRWKHUSDUWLHVLQFOXGLQJPHUFDQWLOHDQGWUDGHDJHQFLHVWRZKRPWKHGHEWRULVVXHGDILQDQFLDOVWDWHPHQW
               ZLWKLQ\HDUVEHIRUHILOLQJWKLVFDVH

                
                 ✔  1RQH

                         1DPHDQGDGGUHVV                                                                         
                                                                                                                     
              G     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         1DPH                                                                                      
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         6WUHHW                                                                                    
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          &LW\                                         6WDWH             =,3&RGH
                        
                         1DPHDQGDGGUHVV                                                                         
                                                                                                                     
              G     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                         1DPH                                                                                      
                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            
                          6WUHHW
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          &LW\                                         6WDWH             =,3&RGH
                        


     ,QYHQWRULHV

          Have any inventories of the debtor’s property been taken within 2 years before filing this case?
    
     ✔ 1R
     <HV*LYHWKHGHWDLOVDERXWWKHWZRPRVWUHFHQWLQYHQWRULHV
    
                 1DPHRIWKHSHUVRQZKRVXSHUYLVHGWKHWDNLQJRIWKHLQYHQWRU\                        'DWHRI         7KHGROODUDPRXQWDQGEDVLV FRVWPDUNHWRU       
                                                                                                        LQYHQWRU\       RWKHUEDVLV RIHDFKLQYHQWRU\

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBB         BBBBBBBBBBBBBBBBBBB                                


                 1DPHDQGDGGUHVVRIWKHSHUVRQZKRKDVSRVVHVVLRQRILQYHQWRU\UHFRUGV                           

                                                                                                                    
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  1DPH
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           
                  6WUHHW
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           
                  &LW\                                             6WDWH       =,3&RGH


                                                                                                                   
                  


2IILFLDO)RUP                              6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                  SDJH
              Case 2:19-bk-06850-DPC                      Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                            Desc
                                                          Main Document    Page 42 of 44
'HEWRU             2(0 0DQXIDFWXULQJ 19 ,QF
                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                             EN'3&
                                                                                                   &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    1DPH



                1DPHRIWKHSHUVRQZKRVXSHUYLVHGWKHWDNLQJRIWKHLQYHQWRU\                    'DWHRI            7KHGROODUDPRXQWDQGEDVLV FRVWPDUNHWRU            
                                                                                                   LQYHQWRU\          RWKHUEDVLV RIHDFKLQYHQWRU\

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBB        BBBBBBBBBBBBBBBBBBB                                     

                1DPHDQGDGGUHVVRIWKHSHUVRQZKRKDVSRVVHVVLRQRILQYHQWRU\UHFRUGV                          


           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                          
                 1DPH

                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                          
                 6WUHHW
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                 
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 &LW\                                             6WDWH       =,3&RGH
                
    /LVWWKHGHEWRU’sRIILFHUVGLUHFWRUVPDQDJLQJPHPEHUVJHQHUDOSDUWQHUVPHPEHUVLQFRQWUROFRQWUROOLQJVKDUHKROGHUVRURWKHU
          SHRSOHLQFRQWURORIWKHGHEWRUDWWKHWLPHRIWKHILOLQJRIWKLVFDVH
    
                1DPH                                $GGUHVV                                            3RVLWLRQDQGQDWXUHRIDQ\              RILQWHUHVWLIDQ\
                                                                                                                                                                             
                                                                                                           LQWHUHVW
                 /DQGVFDSH 3URGXFWV ,QF                6 WK $YH 7ROOHVRQ $=                   6KDUHKROGHU                              
                                                                                                                                                     BBBBBBBBBBBBBBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBBBBBBBBBBBBBBBBBBBBBBB                                      
                 5D\PRQ $ <RUN                           6 WK $YH 7ROOHVRQ $=                   'LUHFWRU
                                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBB                            
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                BBBBBBBBBBBBBBB         
                 6XVDQ ( <RUN                            6 WK $YH 7ROOHVRQ $=                   'LUHFWRU
                                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                        
                 5LFKDUG ( <RUN                          6 WK $YH 7ROOHVRQ $=                   3UHVLGHQW
                                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBB
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                        
                 'RXJODV : <RUN
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         ( +DUERXU 'U 3KRHQL[ $= 
                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                            6HFUHWDU\
                                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBB        
          

    :LWKLQ\HDUEHIRUHWKHILOLQJRIWKLVFDVHGLGWKHGHEWRUKDYHRIILFHUVGLUHFWRUVPDQDJLQJPHPEHUVJHQHUDOSDUWQHUVPHPEHUVLQFRQWURO
          RIWKHGHEWRURUVKDUHKROGHUVLQFRQWURORIWKHGHEWRUZKRQRORQJHUKROGWKHVHSRVLWLRQV"
      1R
      <HV,GHQWLI\EHORZ
                1DPH                                $GGUHVV                                             3RVLWLRQDQGQDWXUHRI          3HULRGGXULQJZKLFK
                                                                                                            DQ\LQWHUHVW                    SRVLWLRQRULQWHUHVWZDV       
                                                                                                                                             KHOG
                 3KLOOLS + 0LWFKHOO                    ( :RRG 'U 6FRWWVGDOH $=                  3UHVLGHQW                                        
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB          )URPBBBBB7R BBBBB          
                 1RUPD 6 0LWFKHOO                       ( :RRG 'U 6FRWWVGDOH $=                  6HFUHWDU\
                                                                                                            BBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                         
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                        )URPBBBBB7R BBBBB          

                BBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB       BBBBBBBBBBBBBBBBBBBBBB          )URPBBBBB7R BBBBB          
                                                                                                           BBBBBBBBBBBBBBBBBBBBBB
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                        )URPBBBBB7R BBBBB          

     3D\PHQWVGLVWULEXWLRQVRUZLWKGUDZDOVFUHGLWHGRUJLYHQWRLQVLGHUV
          :LWKLQ\HDUEHIRUHILOLQJWKLVFDVHGLGWKHGHEWRUSURYLGHDQLQVLGHUZLWKYDOXHLQDQ\IRUPLQFOXGLQJVDODU\RWKHUFRPSHQVDWLRQGUDZV
          ERQXVHVORDQVFUHGLWVRQORDQVVWRFNUHGHPSWLRQVDQGRSWLRQVH[HUFLVHG"
    
     ✔  1R
     <HV,GHQWLI\EHORZ
                1DPHDQGDGGUHVVRIUHFLSLHQW                                            $PRXQWRIPRQH\RU                   'DWHV             5HDVRQIRU          
                                                                                           GHVFULSWLRQDQGYDOXHRI                                 SURYLGLQJWKHYDOXH
                                                                                           SURSHUW\

                     3KLOOLS + 0LWFKHOO                                                                                                 6DODU\         
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBB       BBBBBBBBBBBB
                 1DPH
                   ( :RRG 'U
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                6WUHHW                                                                                                       BBBBBBBBBBBBB
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                             
                  6FRWWVGDOH                          $=            
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                BBBBBBBBBBBBB
                 &LW\                               6WDWH        =,3&RGH
                5HODWLRQVKLSWRGHEWRU                                                                                       BBBBBBBBBBBBB
                 3UHVLGHQW
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                               BBBBBBBBBBBBB

2IILFLDO)RUP                                6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                               SDJH
              Case 2:19-bk-06850-DPC                       Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                         Desc
                                                           Main Document    Page 43 of 44
'HEWRU                2(0 0DQXIDFWXULQJ 19 ,QF
                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                      EN'3&
                                                                                                           &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        1DPH




       
                    1DPHDQGDGGUHVVRIUHFLSLHQW                                                                                     WR         6DODU\
                                                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBB           BBBBBBBBBBBBBB
               1RUPD 6 0LWFKHOO
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    1DPH                                                                                                            BBBBBBBBBBBBB
                     ( :RRG 'U
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    6WUHHW                                                                                                          BBBBBBBBBBBBB
                                                                                                                                                                                   
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     6FRWWVGDOH                          $=            
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                  BBBBBBBBBBBBB
                    &LW\                               6WDWH        =,3&RGH

                   5HODWLRQVKLSWRGHEWRU                                                                                          BBBBBBBBBBBBB
                                                                                                     
                    2IILFHU %RRNNHHSHU
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                  


   :LWKLQ\HDUVEHIRUHILOLQJWKLVFDVHKDVWKHGHEWRUEHHQDPHPEHURIDQ\FRQVROLGDWHGJURXSIRUWD[SXUSRVHV"
        1R
       
       ✔
          <HV,GHQWLI\EHORZ

                   1DPHRIWKHSDUHQWFRUSRUDWLRQ                                                                (PSOR\HU,GHQWLILFDWLRQQXPEHURIWKHSDUHQW                    
                                                                                                                   FRUSRUDWLRQ
                                                                                                                                                         
                     (ZLQJ ,UULJDWLRQ 3URGXFWV ,QF D 19 FRUSRUDWLRQ
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                               (,1BBBBBB–BBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                                    


   :LWKLQ\HDUVEHIRUHILOLQJWKLVFDVHKDVWKHGHEWRUDVDQHPSOR\HUEHHQUHVSRQVLEOHIRUFRQWULEXWLQJWRDSHQVLRQIXQG"
       
       ✔
          1R
        <HV,GHQWLI\EHORZ

                   1DPHRIWKHSHQVLRQIXQG                                                                      (PSOR\HU,GHQWLILFDWLRQQXPEHURIWKHSHQVLRQIXQG             

                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                               (,1BBBBBB–BBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                                    
                   

   Part 14:                Signature and Declaration

                                                                                                                                                                                
                :$51,1*%DQNUXSWF\IUDXGLVDVHULRXVFULPH0DNLQJDIDOVHVWDWHPHQWFRQFHDOLQJSURSHUW\RUREWDLQLQJPRQH\RUSURSHUW\E\IUDXGLQ
                FRQQHFWLRQZLWKDEDQNUXSWF\FDVHFDQUHVXOWLQILQHVXSWRRULPSULVRQPHQWIRUXSWR\HDUVRUERWK
                86&DQG

                ,KDYHH[DPLQHGWKHLQIRUPDWLRQLQWKLVStatement of Financial Affairs DQGDQ\DWWDFKPHQWVDQGKDYHDUHDVRQDEOHEHOLHIWKDWWKHLQIRUPDWLRQ
                LVWUXHDQGFRUUHFW

                ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW

                                      
                ([HFXWHGRQ BBBBBBBBBBBBBBBBB
                                    00
                                      0 ''
                                     00   ''
                                            '   <<<<
                                                <<<<



           8    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                BBB
                 BBBBBB
                     BBBB
                       B BBBBBBBBBBBBBBB
                                     BB BBBBBBBBBBBB
                                     BB          B BBBBBBBBBBBBBBBBBBBB                                       5LFKDUG $ <RUN
                                                                                                 3ULQWHGQDPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                6LJQDWXUHRILQGLYLGXDOVLJQLQJRQEHKDOIRIWKHGHEWRU
                6LJ
                  JQD
                    QDW
                     DWX
                     DW XUUH
                        XUH
                          UH RI
                             RI LQ
                                LQGGLLLYYLLG
                                   GLY    LGX
                                           GX
                                           G XD
                                              DOO VLJQLQJRQEHKDOIRIWKHGHEWR
                                                                              WWR
                                                                                RU                                  

                                                   3UHVLGHQW
                                                       
                3RVLWLRQRUUHODWLRQVKLSWRGHEWRU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 



           $UHDGGLWLRQDOSDJHVWRStatement of Financial Affairs for Non-Individuals Filing for Bankruptcy 2IILFLDO)RUP DWWDFKHG"                                         
           
           ✔  1R
                  <HV




2IILFLDO)RUP                                         6WDWHPHQWRI)LQDQFLDO$IIDLUVIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                             SDJH
               Case 2:19-bk-06850-DPC                                  Doc 13 Filed 06/17/19 Entered 06/17/19 14:46:01                                        Desc
                                                                       Main Document    Page 44 of 44
